Exhibit 10.1
 
 
CREDIT AGREEMENT
among
SENSIENT TECHNOLOGIES CORPORATION,
as Borrower;
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
NATIONAL CITY BANK,
as Syndication Agent,
TD BANK, N.A.,
as Documentation Agent,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
Closing Date: October 7, 2008
 

$85,000,000 Term Credit Facility
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
Arranger and Sole Book Runner
(WELLS FARGO BANK LOGO) [c46793c4679301.gif]
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     1        Section 1.1  
Definitions
    1        Section 1.2  
Times
    9        Section 1.3  
Accounting Terms and Determinations
    9      
 
        ARTICLE II AMOUNT AND TERMS OF THE LOANS     10        Section 2.1  
Term Loans
    10        Section 2.2  
Procedure for Making Term Loans
    10        Section 2.3  
Interest
    11        Section 2.4  
Principal and Interest Payment Dates
    12        Section 2.5  
Level Status and Margins
    12        Section 2.6  
Other Fees
    14        Section 2.7  
Voluntary Prepayments
    14        Section 2.8  
Optional Increases of Aggregate Commitment Amount
    14        Section 2.9  
Computation of Interest and Fees
    15        Section 2.10  
Payments
    15        Section 2.11  
Payment on Nonbusiness Days
    16        Section 2.12  
Use of Term Loans
    16        Section 2.13  
Yield Protection; Funding Indemnification
    16        Section 2.14  
Taxes
    17        Section 2.15  
Capital Adequacy
    19        Section 2.16  
Substitution of Lender
    19      
 
        ARTICLE III CONDITIONS PRECEDENT     20        Section 3.1  
Initial Conditions Precedent
    20        Section 3.2  
Conditions Precedent to All Term Loans
    20      
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES     21        Section 4.1  
Corporate Existence and Power
    21        Section 4.2  
Authorization of Borrowing; No Conflict as to Law or Agreements
    21        Section 4.3  
Legal Agreements
    21        Section 4.4  
Subsidiaries
    22        Section 4.5  
Financial Condition
    22        Section 4.6  
Adverse Change
    22        Section 4.7  
Litigation
    22        Section 4.8  
Hazardous Substances
    22        Section 4.9  
Regulation U
    22        Section 4.10  
Taxes
    23        Section 4.11  
Burdensome Restrictions
    23        Section 4.12  
Titles and Liens
    23        Section 4.13  
ERISA
    23        Section 4.14  
Investment Company Act
    23        Section 4.15  
Solvency
    23        Section 4.16  
Swap Obligations
    23        Section 4.17  
Insurance
    24        Section 4.18  
Compliance With Laws
    24        Section 4.19  
No Contractual Default
    24      
 
        ARTICLE V AFFIRMATIVE COVENANTS OF THE COMPANY     24        Section 5.1
 
Financial Statements
    24        Section 5.2  
Books and Records; Inspection and Examination
    25  

 



--------------------------------------------------------------------------------



 



                   Section 5.3  
Compliance with Laws
    25        Section 5.4  
Payment of Taxes and Other Claims
    26        Section 5.5  
Maintenance of Properties
    26        Section 5.6  
Insurance
    26        Section 5.7  
Preservation of Corporate Existence
    26        Section 5.8  
Use of Proceeds
    26        Section 5.9  
Delivery of Subsidiary Guaranties
    27      
 
        ARTICLE VI NEGATIVE COVENANTS     27        Section 6.1  
Liens
    27        Section 6.2  
Priority Debt
    28        Section 6.3  
Sale of Assets
    28        Section 6.4  
Consolidation and Merger
    29        Section 6.5  
Hazardous Substances
    29        Section 6.6  
Restrictions on Nature of Business
    29        Section 6.7  
Restrictive Agreements
    29        Section 6.8  
Transactions with Affiliates
    29        Section 6.9  
Leverage Ratio
    30        Section 6.10  
Fixed Charge Coverage Ratio
    30        Section 6.11  
Adjusted Net Worth
    30        Section 6.12  
Investments
    30        Section 6.13  
Guarantees
    31      
 
        ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES     32        Section
7.1  
Events of Default
    32        Section 7.2  
Rights and Remedies
    34      
 
        ARTICLE VIII THE ADMINISTRATIVE AGENT     35        Section 8.1  
Authorization
    35        Section 8.2  
Distribution of Payments and Proceeds
    35        Section 8.3  
Expenses
    35        Section 8.4  
Payments Received Directly by Lenders
    36        Section 8.5  
Indemnification
    36        Section 8.6  
Exculpation
    36        Section 8.7  
Administrative Agent and Affiliates
    37        Section 8.8  
Credit Investigation
    37        Section 8.9  
Resignation
    37        Section 8.10  
Assignments
    37        Section 8.11  
Participations
    40        Section 8.12  
Limitation on Assignments and Participations
    40        Section 8.13  
Disclosure of Information
    40        Section 8.14  
Titles
    41      
 
        ARTICLE IX MISCELLANEOUS     41        Section 9.1  
No Waiver; Cumulative Remedies
    41        Section 9.2  
Amendments, Etc.
    41        Section 9.3  
Notices
    42        Section 9.4  
Costs and Expenses
    43        Section 9.5  
Indemnification by Borrower
    43        Section 9.6  
Execution in Counterparts
    43        Section 9.7  
Binding Effect, Assignment
    43        Section 9.8  
Governing Law
    43        Section 9.9  
Severability of Provisions
    44  

-ii-



--------------------------------------------------------------------------------



 



                   Section 9.10  
Consent to Jurisdiction
    44        Section 9.11  
Waiver of Jury Trial
    44        Section 9.12  
Prior Agreements
    44        Section 9.13  
Recalculation of Covenants Following Accounting Practices Change
    44        Section 9.14  
Headings
    44        Section 9.15  
Nonliability of Lenders
    44        Section 9.16  
Customer Identification — USA Patriot Act Notice
    45  

-iii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of October 7, 2008
Sensient Technologies Corporation, a Wisconsin corporation; the Lenders, as
defined below; and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent, agree as follows:
ARTICLE I
Definitions
Section 1.1 Definitions.
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Article have
the meanings assigned to them in this Article, and include the plural as well as
the singular.
     “Accounting Practices Change” means any change in the Company’s accounting
practices that is required under the standards of the Financial Accounting
Standards Board.
     “Acquisition Target” means any Person becoming a Subsidiary of the Company
after the date hereof; any Person that is merged into or consolidated with the
Company or any Subsidiary of the Company after the date hereof; or any Person
with respect to which all or a substantial part of that Person’s assets are
acquired by the Company or any Subsidiary of the Company after the date hereof.
     “Act” means the Securities Act of 1933, as amended.
     “Additional Lender” means a financial institution that becomes a Lender
pursuant to the procedures set forth in Section 8.10.
     “Adjusted Net Worth” means, as of the date of any determination, the
aggregate amount of the capital stock accounts (net of treasury stock, at cost),
plus (or minus, in the case of a deficit) (a) the surplus in retained earnings
of the Company and its Subsidiaries as determined in accordance with GAAP, minus
(b) all Investments of the Company and its Subsidiaries other than those
specified in paragraphs (a) through (j) of Section 6.12.
     “Administrative Agent” means Wells Fargo acting in its capacity as
administrative agent for itself and the other Lenders hereunder.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person
owns 25% or more of the voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. Unless otherwise
specified, “Affiliate” means an Affiliate of the Company or a Subsidiary.
     “Aggregate Commitment Amount” means $85,000,000, as such amount may be
increased pursuant to Section 2.8.
     “Agreement” means this Credit Agreement, as it may be amended, modified or
restated from time to time in accordance with Section 9.2.

 



--------------------------------------------------------------------------------



 



     “Assignment Certificate” has the meaning set forth in Section 8.10.
     “Base Rate” means an annual rate equal to the Reference Rate, plus the Base
Rate Margin, which rate shall change when and as the Reference Rate or any
component of the Base Rate Margin changes.
     “Base Rate Funding” means any Borrowing, or any portion of the principal
balance of the Term Notes, bearing interest at the Base Rate.
     “Base Rate Margin” means a percentage, determined as set forth in
Section 2.5.
     “Borrower” means the Company.
     “Borrowing” means a borrowing under Article II consisting of Term Loans
made to the Borrower at the same time by each of the Lenders severally.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Rate Fundings, a day (other than a Saturday or Sunday)
on which banks generally are open in Minnesota, California, Wisconsin and New
York for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in United States dollars, as the case may be, are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Minnesota, California,
Wisconsin and New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.
     “Capitalized Lease” means any lease that in accordance with GAAP should be
capitalized on the balance sheet of the lessee thereunder.
     “Change of Control” means, with respect to any corporation, either (i) the
acquisition by any “person” or “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act) of beneficial ownership (as defined in
Rules 13d-3 and 13d-5 of the SEC, except that a Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the then-outstanding voting
capital stock of such corporation; or (ii) a change in the composition of the
Governing Board of such corporation or any corporate parent of such corporation
such that continuing directors cease to constitute more than 50% of such
Governing Board. As used in this definition, “continuing directors” means, as of
any date, (i) those members of the Governing Board of the applicable corporation
who assumed office prior to such date, and (ii) those members of the Governing
Board of the applicable corporation who assumed office after such date and whose
appointment or nomination for election by that corporation’s shareholders was
approved by a vote of at least 50% of the directors of such corporation in
office immediately prior to such appointment or nomination.
     “Commitment” means, with respect to each Lender, that Lender’s commitment
to make Term Loans pursuant to Article II.
     “Commitment Amount” means, with respect to each Lender, the amount set
forth opposite that Lender’s name in Exhibit A or on any Assignment Certificate.
     “Commitment Termination Date” means April 1, 2009, or the earlier date of
termination in whole of the Commitments pursuant to Section 7.2.

-2-



--------------------------------------------------------------------------------



 



     “Company” means Sensient Technologies Corporation, a Wisconsin corporation
and a party to this Agreement.
     “Compliance Certificate” means a certificate in substantially the form of
Exhibit C, or such other form as the Company and the Lenders may from time to
time agree upon in writing, executed by the chief financial officer, controller,
chief accounting officer or treasurer of the Company, (i) setting forth relevant
facts in reasonable detail the computations as to whether or not the Company is
in compliance with the requirements set forth in the Financial Covenants,
(ii) stating that the financial statements delivered therewith have been
prepared in accordance with GAAP, subject, in the case of interim financial
statements, to year-end audit adjustments, and (iii) stating whether or not such
officer has knowledge of the occurrence of any Default or Event of Default
hereunder not theretofore reported or remedied and, if so, stating in reasonable
detail the facts with respect thereto.
     “Default” means an event that, with the giving of notice, the passage of
time or both, would constitute an Event of Default.
     “Dollars” means United States Dollars.
     “EBITDA” means, with respect to any period, EBITR with respect to that
period, less (to the extent included in EBITR) Rental Expense, plus (to the
extent deducted in determining net income for purposes of EBITR) depreciation
and amortization.
     “EBITR” means, with respect to any period:

  (i)   (A) the after-tax net income of the Company and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
excluding (B) non-operating gains and losses (including extraordinary or unusual
gains and losses, gains and losses from discontinuance of operations, gains and
losses arising from the sale of assets other than inventory, and other
non-recurring gains and losses)

     plus

  (ii)   the sum of the following to the extent deducted in arriving at the
after-tax net income determined in clause (i)(A) of this definition (but without
duplication for any item):

  (A)   Interest Expense,     (B)   income tax expense of the Company and its
Subsidiaries, and     (C)   Rental Expense.

     “Eligible Lender” means (a) a financial institution organized under the
laws of the United States, or any state thereof, and having a combined capital
and surplus of at least $250,000,000; (b) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $250,000,000, provided that
such bank is acting through a branch or agency located in the United States; or
(c) a person controlled by, controlling, or under common control with any entity
identified in clause (a) or (b) above.

-3-



--------------------------------------------------------------------------------



 



     “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1802 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1252 et seq., the Clean Water Act, 33 U.S.C. § 1321 et seq., the Clean Air Act,
42 U.S.C. § 7401 et seq., and any other federal, state, county, municipal, local
or other statute, law, ordinance or regulation which may relate to or deal with
human health or the environment, all as may be from time to time amended.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is, along with the Company, a member of a controlled group of corporations
or a controlled group of trades or businesses, as described in sections 414(b)
and 414(c), respectively, of the Internal Revenue Code of 1986, as amended.
     “Eurodollar Base Rate” means, with respect to any Interest Period, the rate
per annum which appears under the heading “British Bankers Association LIBOR
Rates” on Reuters page LIBOR01 in the column designated USD as of approximately
11:00 a.m. London time on the date two Business Days before the commencement of
such Interest Period as the rate at which dollar deposits in immediately
available funds are offered on the London interbank dollar market for a term
substantially equivalent to the applicable Interest Period; provided, however,
that if such page is no longer available, the Eurodollar Base Rate shall be
determined by the Administrative Agent on the basis of the offered rate on such
other page or other service acceptable to the Required Lenders that displays an
average British Bankers Association LIBOR rate for deposits in United States
dollars with a term equivalent to such Interest Period.
     “Eurodollar Rate” means the annual rate equal to the sum of (i) the rate
obtained by dividing (a) the applicable Eurodollar Base Rate for funds to be
made available on the first day of any Interest Period in an amount
approximately equal to the amount for which a Eurodollar Rate has been requested
and maturing at the end of such Interest Period, by (b) a percentage equal to
100% minus the Federal Reserve System reserve requirement (expressed as a
percentage) imposed under Regulation D on Eurocurrency liabilities, and (ii) the
Eurodollar Rate Margin.
     “Eurodollar Rate Funding” means any Borrowing, or any portion of the
principal balance of the Term Notes, bearing interest at a Eurodollar Rate.
     “Eurodollar Rate Margin” means a percentage, determined as set forth in
Section 2.5.
     “Event of Default” has the meaning specified in Section 7.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Federal Funds Rate” means at any time an interest rate per annum equal to
the weighted average of the rates for overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it, it
being understood that the Federal Funds Rate for any day which is not a Business
Day shall be the Federal Funds Rate for the next preceding Business Day.
     “Fee Letter” means the separate agreement between the Company and the
Administrative Agent, setting forth the terms of certain fees to be paid by the
Company to the

-4-



--------------------------------------------------------------------------------



 



Administrative Agent for the Administrative Agent’s own behalf or for the
benefit of the Lenders, as more fully set forth therein.
     “Financial Covenant” means any of the Company’s obligations set forth in
Sections 6.9, 6.10 and 6.11.
     “Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of
the Company, the ratio of EBITR to the sum of Interest Expense and Rental
Expense, determined with respect to the Company and its Subsidiaries for the
period of four consecutive fiscal quarters ending on such quarter-end.
     “Foreign Subsidiary” means a Subsidiary of the Company that is organized
under the laws of a jurisdiction outside of the United States of America
(including any state or territory thereof and the District of Columbia) and that
is not dually incorporated under the laws of the United States of America, any
state thereof or the District of Columbia.
     “GAAP” means generally accepted accounting principles as in effect from
time to time applied on a basis consistent with the accounting practices applied
in the financial statements of the Company referred to in Section 4.5, except
for changes concurred in by Company’s independent public accountants and
disclosed in Company’s financial statements or the notes thereto.
     “Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.
     “Hazardous Substance” means any asbestos, urea-formaldehyde,
polychlorinated biphenyls (“PCBs”), nuclear fuel or material, chemical waste,
radioactive material, explosives, known carcinogens, petroleum products and
by-products and other dangerous, toxic or hazardous pollutants, contaminants,
chemicals, materials or substances listed or identified in, or regulated by, any
Environmental Law.
     “Increased Commitment Amount” has the meaning specified in Section 2.8(a).
     “Interest Expense” means, with respect to any period, the aggregate
interest expense (including capitalized interest) of the Company and its
Subsidiaries (determined on a consolidated basis) for such period, including but
not limited to the interest portion of any Capitalized Lease.
     “Interest Period” means, with respect to any Eurodollar Rate Funding, a
period of one, two, three or six months beginning on a Business Day, as elected
by the Borrower; provided, however, that if an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next following Business Day (unless such next following Business Day is the
first Business Day of a calendar month, in which case such Interest Period shall
end on the next preceding Business Day).
     “Investment” means any stock or other securities or evidence of
indebtedness of, loans or advances to, or other interest in, any Person.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Lender Party” means the Lenders and the Administrative Agent.
     “Lenders” means Wells Fargo, acting on its own behalf and not as
Administrative Agent, each of the undersigned banks and any financial
institution that becomes a Lender

-5-



--------------------------------------------------------------------------------



 



pursuant to the procedures set forth in Section 8.10 (including any Eligible
Lender that becomes a Lender pursuant to Section 2.8).
     “Level Status” means a level (designated “Level 1”, “Level 2”, and so on)
determined pursuant to Section 2.5(a).
     “Leverage Ratio” means, as of the end of any fiscal quarter of the Company,
the ratio of (A) Total Funded Debt as of that quarter-end, to (B) EBITDA during
the period of four fiscal quarters ending on that quarter-end, all determined
with respect to the Company and its Subsidiaries on a consolidated basis.
     “Lien” means any mortgage, deed of trust, lien, pledge, security interest
or other charge or encumbrance, of any kind whatsoever, including but not
limited to the interest of the lessor or titleholder under any Capitalized
Lease, title retention contract or similar agreement.
     “Loan Documents” means this Agreement, the Term Notes and the Fee Letter.
     “Margin” means a Base Rate Margin or a Eurodollar Rate Margin.
     “Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), or operations of the Company and its
Subsidiaries taken as a whole.
     “Maturity Date” means June 15, 2012.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Obligations” means each and every debt, liability and obligation of every
type and description arising under any of the Loan Documents which the Borrower
may now or at any time hereafter owe to any Lender or the Administrative Agent,
whether such debt, liability or obligation now exists or is hereafter created or
incurred, whether it is direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several or joint and several, including but not limited to principal of and
interest on the Term Notes and all fees due under this Agreement, the Fee Letter
or any other Loan Document.
     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, and (iii) all Synthetic Lease
Obligations of such Person.
     “Organizational Documents” means, (i) with respect to any corporation, the
articles of incorporation and bylaws of such corporation, (ii) with respect to
any partnership, the partnership agreement of such partnership, (iii) with
respect to any limited liability company, the articles of organization and
operating agreement of such company, and (iv) with respect to any entity, any
and all other shareholder, partner or member control agreements and similar
organizational documents relating to such entity.
     “Participating Affiliate” means, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and

-6-



--------------------------------------------------------------------------------



 



similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
     “Percentage” means, with respect to each Lender, the ratio of (i) the sum
of (A) the outstanding principal amount of the Term Loans owing to that Lender,
and (B) at all times prior to the Commitment Termination Date, the portion of
that Lender’s Commitment Amount that has not yet been drawn, to (ii) the sum of
(A) the aggregate outstanding principal amount of all Term Loans, and (B) at all
times prior to the Commitment Termination Date, the portion of the Aggregate
Commitment Amount that has not yet been drawn.
     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of the Company or any Subsidiary thereof existing or arising under
Swap Contracts, provided that each of the following criteria is satisfied:
(a) such obligations are (or were) entered into by such Person or its
Subsidiaries in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments or assets held or to
be held by such Person and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligations to make
payments on outstanding transactions to the defaulting party.
     “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
     “Plan” means an employee benefit plan or other plan established or
maintained by the Company or any Subsidiary or ERISA Affiliate and covered by
Title IV of ERISA.
     “Prime Rate” means, at any time, the rate of interest most recently
announced by Wells Fargo at its principal office as its “prime rate” or, if
Wells Fargo ceases to announce a rate so designated, any similar successor rate
designated by Wells Fargo. Such rate is one of Wells Fargo’s base rates and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto, and is evidenced by the recording thereof
in such publication or publications as Wells Fargo may designate.
     “Priority Debt” means (a) any item of Total Funded Debt of the Company
secured by a Lien created or incurred within the limitations of Section 6.1(l),
and (b) any item of Total Funded Debt of any Subsidiary (other than any item of
Total Funded Debt of a wholly-owned domestic Subsidiary owing to another
wholly-owned domestic Subsidiary).
     “Reference Rate” means, at any time, the greater of:

  (a)   the Prime Rate,

     or

  (b)   the Federal Funds Rate, plus 50 basis points (0.50%).

     “Rental Expense” means, with respect to any period, the aggregate amount of
rental payments made by the Company and its Subsidiaries (determined on a
consolidated basis) for such period with respect to operating leases.
     “Reportable Event” means (i) a “reportable event,” described in
Section 4043 of ERISA and the regulations issued thereunder, in respect of any
Plan, as to which notice is required to be given to the Pension Benefit Guaranty
Corporation, (ii) a withdrawal from any Plan, as described

-7-



--------------------------------------------------------------------------------



 



in Section 4063 of ERISA, (iii) an action to terminate a Plan for which a notice
is required to be filed under Section 4041 of ERISA, or (iv) a complete or
partial withdrawal from a Multiemployer Plan as described in Sections 4203 and
4205 of ERISA.
     “Required Lenders” means one or more Lenders (including, where relevant,
Additional Lenders) having an aggregate Percentage greater than 50%.
     “Revolving Credit Agreement” means the Credit Agreement dated June 15, 2007
among the Borrower, Wells Fargo, as administrative agent, and the Lenders, as
defined therein, as amended, modified or restated.
     “S&P” means Standard & Poors Ratings Group, a division of McGraw-Hill
Corporation.
     “SEC” means the Securities and Exchange Commission.
     “Sale and Leaseback Transaction” means any arrangement, directly or
indirectly, with any Person whereby a seller or transferor shall sell or
otherwise transfer any real or personal property and concurrently therewith
lease, or repurchase under an extended purchase contract, conditional sales or
other title retention agreement, the same or substantially similar property.
     “Solvent” means, with respect to any Person, that as of the date of
determination (i) the fair market value of the property of such Person is
(A) greater than the total liabilities (including contingent liabilities) of
such Person, and (B) not less than the amount that will be required to pay the
probable liabilities on such Person’s debts as they come due, considering all
financing alternatives and potential asset sales reasonably available to such
Person; (ii) such Person’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction; (iii) such Person does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and
(iv) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability.
     “Subsidiary” means (i) any corporation of which more than 50% of the
outstanding shares of capital stock having general voting power under ordinary
circumstances to elect a majority of the Governing Board of such corporation,
irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency, is at the time directly or indirectly owned by the Company, by the
Company and one or more other Subsidiaries, or by one or more other
Subsidiaries, (ii) any partnership of which more than 50% of the partnership
interest therein are directly or indirectly owned by the Company, by the Company
and one or more other Subsidiaries, or by one or more other Subsidiaries, and
(iii) any limited liability company or other form of business organization the
effective control of which is held by the Company, the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.
     “Swap Contracts” means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other similar transaction (including any option
to enter into any of the foregoing) or any combination of the foregoing, and,
unless the context otherwise clearly requires, any master agreement relating to
or governing any or all of the foregoing.

-8-



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (i) a so-called synthetic or off-balance sheet or tax retention lease or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as indebtedness
of such Person (without regard to accounting treatment). The amount of Synthetic
Lease Obligations of any Person under any such lease or agreement shall be the
amount which would be shown as a liability on a balance sheet of such Person
prepared in accordance with GAAP if such lease or agreement were accounted for
as a Capitalized Lease.
     “Term Loan” means an advance by the Lenders to the Borrower pursuant to
Section 2.1.
     “Term Note” has the meaning set forth in Section 2.1.
     “Total Funded Debt” of any Person means (without duplication) (i) all
indebtedness of such Person for borrowed money; (ii) the deferred and unpaid
balance of the purchase price owing by such Person on account of any assets or
services purchased (other than trade payables and other accrued liabilities
incurred in the ordinary course of business) if such purchase price is (A) due
more than nine months from the date of incurrence of the obligation in respect
thereof or (B) evidenced by a note or a similar written instrument; (iii) all
Capitalized Lease obligations; (iv) all indebtedness secured by a Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person or is nonrecourse to such Person; (v) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money (other than such notes or drafts for the deferred
purchase price of assets or services to the extent such purchase price is
excluded from clause (ii) above); (vi) indebtedness evidenced by bonds, notes or
similar written instrument; (vii) the face amount of all letters of credit and
bankers’ acceptances issued for the account of such Person, and without
duplication, all drafts drawn thereunder (other than such letters of credit,
bankers’ acceptances and drafts for the deferred purchase price of assets or
services to the extent such purchase price is excluded from clause (ii) above);
(viii) net obligations of such Person under Swap Contracts which constitute
interest rate agreements or currency agreements; (ix) guaranty obligations of
such Person with respect to indebtedness for borrowed money of another Person
(including Affiliates); and (x) Off-Balance Sheet Liabilities; provided,
however, that in no event shall any calculation of Total Funded Debt of the
Company include deferred taxes.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association and a party to this Agreement.
Section 1.2 Times
All references to times of day in this Agreement shall be references to
Minneapolis, Minnesota time unless otherwise specifically provided.
Section 1.3 Accounting Terms and Determinations
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP; provided that in the event of any Accounting Practices
Change, then the Company’s compliance with the covenants set forth in the
Financial Covenants shall be determined on the basis of generally accepted
accounting principles in effect immediately before giving effect to the
Accounting Practices Change, until such covenants are amended in a manner
satisfactory to the Company and the Required Lenders in accordance with Section
9.13 hereof.

-9-



--------------------------------------------------------------------------------



 



ARTICLE II
Amount and Terms of the Loans
Section 2.1 Term Loans.
Each Lender agrees, severally but not jointly, on the terms and subject to the
conditions hereinafter set forth, to make Term Loans to the Borrower from time
to time during the period from the date hereof to and including the Commitment
Termination Date in an aggregate amount not to exceed that Lender’s Commitment
Amount. The total amount of the Term Loans made hereunder shall not exceed the
Aggregate Commitment Amount. The credit facility established hereby is not a
revolving credit facility; except as set forth in Section 2.8(c) with respect to
the adjustments following any Increased Commitment Amount, the Borrower may not
re-borrow the amount of any Term Loan that has been repaid. The Company’s
obligation to repay the Term Loans made by each Lender shall be evidenced by a
single promissory note of the Company (each, a “Term Note”) payable to the order
of that Lender, substantially in the form of Exhibit B hereto. The Term Loans
shall bear interest on the unpaid principal amount thereof from the date thereof
until paid as set forth in Section 2.3.
Section 2.2 Procedure for Making Term Loans.
Each Borrowing under Section 2.1 shall occur following written notice from the
Borrower to the Administrative Agent or telephonic request from any person
purporting to be authorized to request Term Loans on behalf of the Borrower.
Each such notice or request shall specify (i) the date of the requested
Borrowing, (ii) the amount thereof, and (iii) if any portion of such Borrowing
will bear interest at a Eurodollar Rate, the Interest Period selected by the
Borrower with respect thereto. Such notice or request must be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date on which such Borrowing is to occur. Concurrent with any such notice or
request, the Borrower shall deliver to the Administrative Agent in writing
(which may be by facsimile transmission) the certificate required by
Section 3.2(b). Upon receiving a request for a Borrowing under Section 2.1, and
in any event not later than 3:00 p.m. on the day that the request is received,
the Administrative Agent will notify the Lenders of the amount of the requested
Borrowing, the amount of each Lender’s Term Loan with respect thereto, and, if
applicable, the fact that the Borrowing will bear interest at a Eurodollar Rate
and the Interest Period selected by the Borrower. Upon fulfillment of the
applicable conditions set forth in Article III, so long as a Lender receives
notice of the requested Borrowing prior to 3:00 p.m. on the day that the request
is received, that Lender will make its Term Loan with respect to that Borrowing
available to the Administrative Agent by wire transfer of immediately available
funds to the Administrative Agent not later than 3:00 p.m. on the date called
for in such notice. Prior to the close of business on the day of the requested
Borrowing, the Administrative Agent shall disburse such funds by crediting the
same to the Borrower’s demand deposit account maintained with the Administrative
Agent or in such other manner as the Administrative Agent and the Borrower may
from time to time agree. The Administrative Agent shall have no obligation to
disburse the requested Borrowing if any condition set forth in Article III has
not been satisfied on the day of the requested Borrowing. Each Borrowing shall
be in the amount of $500,000 or an integral multiple of $100,000 greater than
$500,000; provided, however, that any portion of such Borrowing bearing interest
at a Eurodollar Rate must be in the amount of $3,000,000 or an integral multiple
of $1,000,000 greater than $3,000,000. The Borrower shall promptly confirm each
telephonic request for a Borrowing by executing and delivering an appropriate
confirmation certificate to the Administrative Agent. However, the Borrower
shall be obligated to repay all Term Loans for which the Borrower actually
received the moneys (including but not limited to all Term Loans the proceeds of
which were deposited in any account of the Borrower) or in respect of which the
Administrative Agent reasonably believed the person requesting the same to be
authorized to do so, notwithstanding the fact that the person requesting the
same was not in fact authorized so to do. Any request for a Borrowing shall be
deemed to be a representation that the statements set forth in Section 3.2 are
correct.

-10-



--------------------------------------------------------------------------------



 



Section 2.3 Interest
     (a) The Term Loans shall bear interest on the unpaid principal amount
thereof from the date thereof until paid as set forth in this Section 2.3.
     (b) Except as set forth in this Section, the principal balance of each Term
Loan shall bear interest at the Base Rate.
     (c) At the election of the Borrower, which may be exercised from time to
time, the Borrower may request in writing or by telephone that a Eurodollar Rate
be applicable for the portion of the outstanding principal balance of the Term
Loans (including any Term Loan requested or to be requested) and for the
Interest Period indicated by the Borrower in its request; provided, however,
that in no event shall more than eight Eurodollar Rate Fundings be outstanding
at any one time. The portion of the outstanding balance of the Term Loans for
which a Eurodollar Rate is requested (i) must be in the amount (as to all Term
Loans combined) of $3,000,000 or an integral multiple of $1,000,000 greater than
$3,000,000, and (ii) if such request relates to Term Loans already outstanding,
must, on the first day of the applicable Interest Period, either (1) bear
interest at the Base Rate, or (2) bear interest at a Eurodollar Rate with
respect to which the Interest Period expires on such first day. In no event may
the Borrower select an Interest Period extending beyond the Maturity Date or any
other Interest Period if, following such selection, payment of funding losses
under Section 2.13(b) would be required in order to make payments of regularly
scheduled installments of principal of the Term Loans. A request for a
Eurodollar Rate (i) must be received by the Administrative Agent before
10:00 a.m. on the day three Business Days before the first day of the proposed
Interest Period (and the Administrative Agent shall give the Lenders prompt
notice thereof), and (ii) may not be rescinded by the Borrower after such
request has been made. Subject to the terms and conditions set forth herein, the
applicable Eurodollar Rate shall (subject to fluctuations in the applicable
Eurodollar Rate Margin) be the interest rate applicable for the proposed
Interest Period to the portion of the outstanding principal balance of the Term
Loans to which the Eurodollar Rate request related (and the remaining part of
the principal balance of the Term Loans, if any, shall continue to bear interest
at the rate or rates previously applicable to such amounts). At the termination
of such Interest Period, the interest rate applicable to the portion of the
principal balance of the Term Loans to which the Eurodollar Rate request was
applicable shall revert to the Base Rate unless a new Eurodollar Rate request is
made by the Borrower in accordance with this Agreement. Notwithstanding anything
to the contrary in this Section, (i) the Administrative Agent shall have no
obligation to permit the application of a Eurodollar Rate for any Interest
Period if any Lender, in its sole discretion, determines that deposits in
amounts equal to the requested amount, maturing at the end of the proposed
Interest Period are not readily available to such Lender from major banks in the
London interbank market, and (ii) without the consent of the Required Lenders,
the Administrative Agent will not permit the application of a Eurodollar Rate
for any interest period if a Default or Event of Default has occurred and is
continuing when the request for the Eurodollar Rate is made. Absent manifest
error, the records of the Administrative Agent shall be conclusive evidence as
to the amount of the Term Loans bearing interest at a Eurodollar Rate, the
applicable Eurodollar Rate and the date on which the Interest Period applicable
to such Eurodollar Rate expires.
     (d) If any Lender, in its sole discretion, determines that it is unlawful
for it to continue to maintain its portion of any Eurodollar Rate Funding
outstanding at the time of such determination, such Lender may, by notice to the
Administrative Agent and the Company, require

-11-



--------------------------------------------------------------------------------



 



the immediate repayment thereof or, if legally permissible, convert its portion
of such Eurodollar Rate Funding to a Base Rate Funding in an amount equal to
such portion of the applicable Eurodollar Rate Funding. No amount shall be
required to be paid under Section 2.13 on account of such prepayment.
Section 2.4 Principal and Interest Payment Dates.
     (a) Interest. Interest accruing at the Base Rate shall be due and payable
on the last day of each March, June, September and December and on the Maturity
Date. Interest accruing at a Eurodollar Rate shall be due and payable on the
last day of the applicable Interest Period or, if an Interest Period is in
excess of three months, on the date that is three months after the beginning of
the Interest Period and after each such interest payment date thereafter, and on
the last day of the Interest Period and on the Maturity Date.
     (b) Principal. The principal balance of the Term Loans shall be due and
payable in successive quarterly installments, due and payable on the last day of
each March, June, September and December, commencing September 30, 2009, and in
one final installment due and payable on the Maturity Date. Each such
installment other than the final installment shall be in an amount equal to a
percentage of the principal balance of the Term Loans outstanding at the close
of business on the Commitment Termination Date. The percentage on which each
such installment is calculated shall be as set forth below opposite the date on
which such installment is due:

          Installment Due Date   Installment Percentage
September 30, 2009
    2.50 %
December 31, 2009
    2.50 %
March 31, 2010
    2.50 %
June 30, 2010
    2.50 %
September 30, 2010
    3.75 %
December 31, 2010
    3.75 %
March 31, 2011
    3.75 %
June 30, 2011
    3.75 %
September 30, 2011
    5.00 %
December 31, 2011
    5.00 %
March 31, 2012
    5.00 %

The final installment due on the Maturity Date shall be in an amount equal to
the entire principal balance of the Term Loans then unpaid.
Section 2.5 Level Status and Margins.
     (a) Determining the Company’s Level Status and Margins. The Company’s Level
Status and Margins shall be determined quarterly based on the Company’s Leverage
Ratio, in accordance with the following table:

-12-



--------------------------------------------------------------------------------



 



                              Eurodollar Rate     Level Status   Leverage Ratio
  Margin   Base Rate Margin
Level 6
  Greater than or equal to 3.25 to 1     2.75 %     1.25 %
Level 5
  Greater than or equal to 2.75 to 1, but less than 3.25 to 1     2.50 %    
1.00 %
Level 4
  Greater than or equal to 2.25 to 1, but less than 2.75 to 1     2.25 %    
0.75 %
Level 3
  Greater than or equal to 1.75 to 1, but less than 2.25 to 1     2.00 %    
0.50 %
Level 2
  Greater than or equal to 1.25 to 1, but less than 1.75 to 1     1.75 %    
0.25 %
Level 1
  Less than 1.25 to 1     1.50 %     0 %

The Company’s Level Status and Margin shall be adjusted as of the date that is 5
Business Days after the last date by which the Borrower is otherwise required to
deliver financial statements in accordance with Sections 5.1(a) or 5.1(b) and
the related Compliance Certificate in accordance with Section 5.1(c) for a given
period (each such date, a “calculation date”). If the Borrower fails for any
reason to deliver such financial statements or Compliance Certificate for any
given period on or before the related calculation date, then the Company’s Level
Status shall be deemed to be Level 6, and the Margins shall be determined
accordingly, until two Business Days after such financial statements and
Compliance Certificate are actually received by Administrative Agent.
Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the Company’s actual Leverage Ratio is higher than that
reported in the related Compliance Certificate delivered for such period, then
Borrower shall immediately, without the requirement of notice or demand, pay to
the Agent, for the benefit of the Lenders, an amount equal to the excess of
(A) the amount of interest that would have accrued had the Margins for such
period been based upon the Company’s actual Leverage Ratio for such period
rather than the Leverage Ratio reported in the Compliance Certificate delivered
for such period; over (B) the amount of interest or fees that was actually paid
by Borrower based upon the Company’s Leverage Ratio reported in the Compliance
Certificate delivered for such period. No adjustment shall be made if the
Company’s actual Leverage Ratio is determined to have been lower than that
reported in the related Compliance Certificate delivered for a given period.

  (b)   Additional Provisions. Notwithstanding the foregoing:     (i)   Until
the first adjustment hereunder, the Company’s Level Status shall be deemed to be
Level 4, and the Margins shall be determined accordingly.     (ii)   Until the
first adjustment hereunder following September 30, 2009, the Company shall be
deemed to be at Level 4 if a determination hereunder would otherwise cause the
Company’s Level Status to be Level 3, Level 2 or Level 1.     (iii)   No
reduction in the Borrower’s Level Status or Margins will be made if a Default or
an Event of Default has occurred and is continuing at the time that such
reduction would otherwise be made.

     (c) Default Rates. Upon the occurrence of any Event of Default, and so long
as such Event of Default continues without written waiver thereof by the
Lenders, a default increment equal to 200 basis points (2.00%) shall be added to
the Base Rate Margin and Eurodollar Rate Margin. Inclusion of such default
increment in calculating the Base Rate Margin and Eurodollar Rate Margin shall
not be deemed a waiver or excuse of any such Event of Default.

-13-



--------------------------------------------------------------------------------



 



Section 2.6 Other Fees.
The Borrower shall pay to the Administrative Agent (i) for the benefit of the
Lenders, the upfront fee set forth in the Fee Letter, and (ii) for the
Administrative Agent’s own account and not for the benefit of the Lenders,
certain additional fees in the amounts set forth in the Fee Letter.
Section 2.7 Voluntary Prepayments.
The Borrower may prepay the Term Loans in whole or in part, without penalty or
premium, at any time and from time to time; provided that (i) any prepayment of
the Term Loans shall be applied pro rata to the prepayment of each Lender’s Term
Loans, (ii) any prepayment shall be applied, first, to the principal
installments due hereunder in inverse order of their maturities, (iii) any
prepayment of the full amount of the Term Loans shall include accrued interest
thereon, (iv) any prepayment of any Eurodollar Rate Funding shall be accompanied
by compensation as specified in Section 2.13(b), (v) any prepayment of any
Eurodollar Rate Funding shall be made only upon one Business Day’s prior notice,
and (vi) each prepayment of the Term Loans (other than prepayment of the Term
Loans in full) shall be in the principal amount of $1,000,000 or an integral
multiple of $1,000,000. Each partial prepayment of principal on the Term Loans
shall (as among Base Rate Fundings and Eurodollar Rate Fundings) be applied,
first, to Base Rate Fundings, and, second, to Eurodollar Rate Fundings, in
inverse order of the maturities of the Interest Periods applicable thereto.
Section 2.8 Optional Increases of Aggregate Commitment Amount.
     (a) Request to Increase. At any time on or after the date hereof and on or
before the date that is 15 calendar days before the Commitment Termination Date,
and so long as no Default or Event of Default has occurred and is continuing,
the Borrower may, with the consent of and in coordination with the
Administrative Agent and each Lender increasing its Commitment Amount (including
any Eligible Lender that becomes a Lender in connection therewith) as to all of
the matters set forth in this Section 2.8, from time to time propose to increase
the Aggregate Commitment Amount by increasing the Commitment Amounts of one or
more Lenders or by obtaining a Commitment from an Eligible Lender that will
become a Lender. The aggregate principal amount of each increase to the
Aggregate Commitment Amount made pursuant to this Section 2.8 (the amount of any
such increase, the “Increased Commitment Amount”) shall be equal to an integral
multiple of $5,000,000. No such increase shall cause the Aggregate Commitment
Amount to exceed $105,000,000. No more than two increases in the Aggregate
Commitment Amount may be effected pursuant to this Section 2.8. No Lender shall
be obligated to increase its Commitment Amount as a result of any such request
by the Borrower, but no Lender (other than the Administrative Agent, in that
capacity) shall have any right to object to the allocation of any Increased
Commitment Amount among the other Lenders (including any Person who will become
a Lender in connection therewith).
     (b) Conditions Precedent. Any increase in the Aggregate Commitment Amount
under this Section 2.8 shall become effective upon the receipt by the
Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:

  (i)   An amendment, modification or joinder to this Agreement, duly signed by
the Borrower, the Administrative Agent and each Lender whose Commitment Amount
will be increased and each other Lender or Eligible Lender who has subscribed to
provide a portion of the Increased Commitment Amount, modifying the definition
of “Aggregate Revolving Commitment Amount” and setting forth the agreement of
each Eligible Lender to become a party to this Agreement and to be bound by all
the terms and provisions hereof.

-14-



--------------------------------------------------------------------------------



 



  (ii)   Amendments and modifications to any other Loan Documents reasonably
requested by the Administrative Agent in relation to the Increased Commitment
Amount, which amendments and modifications the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders. Such amendments and
modifications may (without limitation) impose such additional upfront or other
fees as the Administrative Agent or any Lender increasing its Commitment Amount
may require in connection with the Increased Commitment Amount.     (iii)   Such
Notes, duly executed by the Borrower, as any Lender or Eligible Lender may
require to evidence any increase in a Lender’s Commitment Amount.     (iv)  
Evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Increased Commitment Amount and the execution and delivery of the
documents described in this Section 2.8.     (v)   Such opinions of counsel for
the Borrower and other assurances as the Administrative Agent may reasonably
request.     (vi)   Reimbursement of the Administrative Agent’s out-of-pocket
costs and expenses (including reasonable attorney’s fees) incurred in connection
therewith.

     (c) Adjustments. If any Term Loans are outstanding when any Increased
Commitment Amount becomes effective, the Borrower shall, upon such effectiveness
and in coordination with the Administrative Agent, repay the outstanding Term
Loans of certain Lenders, and incur additional Term Loans from certain other
Lenders, in each case to the extent necessary so that all of the Lenders
participate in the outstanding Term Loans ratably on the basis of their
respective Commitment Amounts (after giving effect to any increase in the
Aggregate Commitment Amount pursuant to this Section 2.8). Notwithstanding the
non-revolving nature of the Term Loans generally, the Borrower may reborrow any
amount repaid solely by reason of this paragraph (c), subject to all of the
terms and conditions set forth in Section 2.1 and elsewhere in this Agreement.
The Borrower shall be obligated to pay to the applicable Lenders any costs of
the type referred to in Section 2.13(b) in connection with any such repayment.
Section 2.9 Computation of Interest and Fees.
All interest on Base Rate Fundings accruing based on the Prime Rate will be
calculated based on the actual days elapsed in a year of 365 or 366 days, as the
case may be. All other interest and all fees hereunder shall be computed on the
basis of actual number of days elapsed in a year of 360 days.
Section 2.10 Payments.
All payments of the Obligations shall be made to the Administrative Agent in
immediately available funds, without setoff or counterclaim at such office as
the Administrative Agent may from time to time designate. All payments of
principal and interest on the Term Loans shall be made in Dollars. Payments
received after noon on any day shall be deemed received on the next succeeding
Business Day. The Borrower agrees that the amount shown on the books and records
of each Lender as being the principal balance of that Lender’s Term Loans, if
any, shall be prima facie evidence of such principal balance. The Borrower
hereby authorizes the Administrative Agent to charge against any demand deposit
account the Borrower maintains with the Administrative Agent an amount equal to
the accrued interest and fees from time to time due and payable to the Lender
Parties under the Term Notes or hereunder, or (at the Lenders’ option) to effect
a Borrowing in such amount, all without receipt of any request for such charge
or Borrowing.

-15-



--------------------------------------------------------------------------------



 



Section 2.11 Payment on Nonbusiness Days.
Whenever any payment to be made hereunder or under the Term Notes shall be
stated to be due on a day other than a Business Day, such payment may be made on
the next succeeding Business Day, and such extension of time shall in each case
be included in the computation of payment of interest thereon.
Section 2.12 Use of Term Loans.
The proceeds of the Term Loans shall be used by the Borrower for its general
corporate purposes.
Section 2.13 Yield Protection; Funding Indemnification.
In addition to any interest payable on the Term Loans and any fees or other
amounts payable hereunder, the Borrower agrees:
     (a) If at any time after the date hereof any adoption of or change in any
applicable law, rule or regulation or the interpretation or administration
thereof by any governmental authority (including, without limitation,
Regulation D of the Federal Reserve Board):

  (i)   shall subject any Lender to any tax, duty or other charges with respect
to this Agreement, or shall materially change the basis of taxation of payments
to any Lender of the principal of or interest on any of that Lender’s Eurodollar
Rate Fundings (except for the imposition of or changes in the rate of Excluded
Taxes (as defined in Section 2.14) and, without limiting Section 2.14, except
for Taxes (as defined in Section 2.14) deducted or withheld by the Borrower in
accordance with applicable law); or     (ii)   shall impose or deem applicable
or increase any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by any Lender (other
than reserves and assessments described in clause (i)(b) of the definition of
“Eurodollar Rate” and taken into account in determining the applicable
Eurodollar Rate) because of any portion of the principal balance of that
Lender’s Eurodollar Rate Fundings and the result of any of the foregoing would
be to increase the cost to that Lender of making or maintaining any such portion
or to reduce any sum received or receivable by that Lender with respect to such
portion;

then, within 30 days after demand by any Lender the Borrower shall pay that
Lender such additional amount or amounts as will compensate that Lender for such
increased cost or reduction. A Lender shall not make demand hereunder unless
that Lender is generally imposing such increased costs on its similarly situated
customers. No Lender may demand such compensation more than 90 days following
the end of the Interest Period with respect to which such demand is made;
provided, however, that the foregoing shall in no way limit the right of any
Lender to demand compensation to the extent that such compensation relates to
the retroactive application of any law, rule or regulation if such demand is
made within 90 days after the adoption of or change in such law, rule or
regulation. A certificate in reasonable detail of that Lender setting forth the
basis for the determination of such additional amount or amounts shall be
promptly submitted by that Lender to the Company and shall, in the absence of
manifest error, be conclusive and binding as to such amount or amounts.
     (b) The Borrower shall also compensate any Lender, upon written request by
that Lender (which request shall set forth the basis for requesting such
amounts), for all losses and expenses in respect of any interest or other
consideration paid by that Lender to lenders of funds borrowed by it or
deposited with it to maintain any portion of the principal balance of that

-16-



--------------------------------------------------------------------------------



 



Lender’s Eurodollar Rate Fundings which that Lender may sustain to the extent
not otherwise compensated for hereunder and not mitigated by the reemployment of
such funds if any payment of any such portion occurs on a date that is not the
expiration date of the relevant Interest Period or if a Borrowing or payment in
whole or in part of a Eurodollar Rate Funding fails to occur. A certificate as
to any such loss or expense (including calculations, in reasonable detail,
showing how that Lender computed such loss or expense) shall be promptly
submitted by that Lender to the Company and shall, in the absence of manifest
error, be conclusive and binding as to the amount thereof. Such loss or expense
may be computed as though that Lender acquired deposits in the London interbank
market to fund that portion of the principal balance whether or not that Lender
actually did so.
Section 2.14 Taxes.
     (a) All payments made by the Borrower to the Administrative Agent or any
Lender or Additional Lender (herein any “Payee”) under this Agreement or any of
the Loan Documents shall be made free and clear of and without deduction or
withholding for or on account of any present or future taxes imposed by any
governmental or other taxing authority, except as required by law. As used
herein, the term “Taxes” shall include all income, excise and other taxes,
duties or charges of whatever nature imposed on a Payee (other than taxes based
on or measured by the net income of the Payee, franchise taxes in lieu thereof,
taxes on doing business or measured by or imposed upon the capital or net worth
of any such Payee, and branch profits taxes or similar taxes, in each case
imposed by the government or other taxing authority of the country, state or
political subdivision in which such Payee is organized or incorporated or in
which such Payee’s principal executive office or the office through which the
Payee is acting is located or in which the Payee is otherwise subject to
taxation (such excluded taxes being herein called “Excluded Taxes”)). If the
Borrower is compelled by law to make any such deductions or withholdings of
Taxes it will:

  (i)   pay to the relevant authorities the full amount required to be so
withheld or deducted;     (ii)   except to the extent that such deduction or
withholding of Taxes results from the failure by any Payee to comply with
Section 2.14(c) or the relevant Assignment Certificate, pay such additional
amounts (including, without limitation, any penalties, interest or expenses) as
may be necessary in order that the net amount received by each Payee after such
deductions or withholdings of Taxes (including any required deduction or
withholding on such additional amounts) shall equal the amount such Payee would
have received had no such deductions or withholdings been made; and     (iii)  
promptly forward to the Administrative Agent (for delivery to such Payee) an
official receipt or other documentation reasonably satisfactory to the
Administrative Agent evidencing such payment to such authorities.

     (b) If any Taxes otherwise subject to indemnification by the Borrower
pursuant to Section 2.14(a) are directly asserted against any Payee, such Payee
may pay such Taxes and the Borrower promptly shall reimburse such Payee to the
full extent otherwise required by such paragraph. The obligations of the
Borrower under this Section 2.14 shall survive any termination of this
Agreement.
     (c) If any Payee is organized under the laws of any jurisdiction other than
the United States or any state thereof, such Payee will, prior to the date it
becomes a party hereto, furnish to the Administrative Agent and the Company
either original, accurate and duly executed U.S.

-17-



--------------------------------------------------------------------------------



 



Internal Revenue Service Form W-8BEN, or original, accurate and duly executed
U.S. Internal Revenue Service Form W-8ECI, as applicable, wherein such Payee
will certify as to such Payee’s entitlement to complete exemption from U.S.
federal withholding tax on all payments under any Loan Document. In addition,
each Payee will deliver such forms promptly upon learning of the obsolescence or
invalidity of any forms previously delivered by such Payee; provided, however,
that a Payee shall not be obligated to deliver such additional forms claiming
complete exemption from U.S. federal withholding tax on all payments under the
Loan Documents pursuant to this sentence if it is unable to deliver such forms
as a result of a change in statute, tax, treaty or regulation since the date of
any U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue Service
Form W-8ECI, as applicable, previously delivered by such Payee. In addition,
each Payee shall deliver, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to the Borrower and the Administrative
Agent, such other original, accurate and duly executed forms and documents as
may be reasonably required to establish the legal entitlement of such Payee to
an exemption for withholding with respect to payments under this Agreement or
any other Loan Documents. The Borrower shall not be required to pay additional
amounts to any Payee pursuant to this Section 2.14 to the extent that the
obligation to pay such additional amounts would not have arisen but for the
failure of such Payee to comply with this Section 2.14(c).
     (d) The amount that the Borrower shall be required to pay to any Payee
pursuant to Section 2.14(a) or (b) shall be reduced by the amount of any refund,
credit or allowance which such Payee receives in respect of Taxes as to which it
has received additional amounts or has been indemnified by the Borrower as
reasonably determined by such Payee; provided, however, that (i) such Payee’s
determination of the amount of such refund, credit or allowance and the date on
which it is received shall be conclusive, absent manifest error, (ii) no Payee
shall be obliged to disclose information regarding its tax affairs or tax
computations, (iii) nothing herein shall interfere with a Payee’s right to
manage its tax affairs in whatever manner it sees fit, and (iv) if such Payee
shall subsequently determine that it has lost the benefit of all or a portion of
such refund, credit or allowance, the Borrower shall promptly remit to such
Payee the amount certified by such Payee to be the amount necessary to restore
such Payee to the position it would have been in if no payment of such refund,
credit or allowance or such portion thereof, as applicable, had been made
pursuant to this Section 2.14(d).
     (e) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent or the Borrower did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form, if any, required to be delivered under paragraph
(c) above was not delivered or properly completed, because such Lender failed to
notify the Administrative Agent or the Borrower of a change in circumstances
which rendered its exemption from withholding ineffective, or due to any other
act, or failure to act, of such Lender), such Lender shall indemnify the
Administrative Agent or the Borrower, as applicable, fully for all amounts paid,
directly or indirectly, by the Administrative Agent or the Borrower, as
applicable, as tax, withholding therefor, or otherwise, including penalties and
interest, and including taxes imposed by any jurisdiction on amounts payable to
the Administrative Agent or the Borrower, as applicable, under this subsection,
together with all costs and expenses related thereto (including attorneys fees
and time charges of attorneys for the Administrative Agent or the Borrower, as
applicable, which attorneys may be employees of the Administrative Agent or the
Borrower, as applicable). The obligations of the Lender under this Section
2.14(e) shall survive the payment of the Obligations and termination of this
Agreement.

-18-



--------------------------------------------------------------------------------



 



Section 2.15 Capital Adequacy.
If any Lender determines at any time that its Return has been reduced as a
result of any Capital Adequacy Rule Change, that Lender may require the Borrower
to pay it the amount necessary to restore its Return to what it would have been
had there been no Capital Adequacy Rule Change. For purposes of this Section:
     (a) “Return”, for any period, means the percentage determined by dividing
(i) the sum of interest and ongoing fees earned by a Lender under this Agreement
during such period, by (ii) the average capital that Lender is required to
maintain during such period as a result of its being a party to this Agreement,
as determined by that Lender based upon its total capital requirements and a
reasonable attribution formula that takes account of the Capital Adequacy Rules
then in effect. Return may be calculated for each calendar quarter and for the
shorter period between the end of a calendar quarter and the date of termination
in whole of this Agreement.
     (b) “Capital Adequacy Rule” means any law, rule, regulation or guideline
regarding capital adequacy that applies to any Lender, or the interpretation
thereof by any governmental or regulatory authority. Capital Adequacy Rules
include rules requiring financial institutions to maintain total capital in
amounts based upon percentages of outstanding loans, binding loan commitments
and letters of credit.
     (c) “Capital Adequacy Rule Change” means any change in any Capital Adequacy
Rule occurring after the date of this Agreement, but the term does not include
any changes in applicable requirements that at the date hereof are scheduled to
take place under the existing Capital Adequacy Rules or any increases in the
capital that any Lender is required to maintain to the extent that the increases
are required due to a regulatory authority’s assessment of the financial
condition of that Lender.
     (d) “Lender” includes (but is not limited to) the Lenders, as defined
elsewhere in this Agreement; any participant in the loans made hereunder (to the
extent provided in Section 8.11 only); and any bank holding company with respect
to any of the foregoing.
The initial notice sent by a Lender shall be sent as promptly as practicable
after that Lender learns that its Return has been reduced, shall include a
demand for payment of the amount necessary to restore that Lender’s Return for
the quarter in which the notice is sent and, if applicable, the preceding
quarter, and shall state in reasonable detail the cause for the reduction in its
Return and its calculation of the amount of such reduction. Thereafter, that
Lender may send a new notice with respect to each calendar quarter setting forth
the calculation of the reduced Return for that quarter and including a demand
for payment of the amount necessary to restore its Return for that quarter. In
such event, the Borrower shall pay the Lender such amount within 30 days after
demand by such Lender. A Lender’s calculation in any such notice shall be
conclusive and binding absent demonstrable error. A Lender shall not make demand
hereunder unless that Lender is generally imposing such increased costs on its
similarly situated customers. No Lender may demand any compensation hereunder
more than 45 days following the end of the quarter for which compensation is
sought.
Section 2.16 Substitution of Lender.
Upon the receipt by the Company from any Lender (an “Affected Lender”) of a
notice of illegality under Section 2.3(d) or a claim for compensation under
Sections 2.13(a), 2.14 or 2.15, the Company may: (a) request that one or more of
the other Lenders assume all or part of such Affected Lender’s Term Loans and
Commitment (which request each such other Lender may decline or agree to in its
sole discretion); or (b) designate a replacement bank or other entity
satisfactory to the Company to acquire and assume all or part of such Affected
Lender’s Term Loans and Commitment at the face amount thereof (a “Substitute
Lender”). Any such designation of a Substitute Lender under clause (b) shall be
subject to

-19-



--------------------------------------------------------------------------------



 



the prior written consent of the Administrative Agent (which consent shall not
unreasonably be withheld). Any transfer of Term Loans or Commitments pursuant to
this Section shall be made in accordance with Section 8.10, and the Affected
Lender shall be entitled to payment in full of the principal amount of its
outstanding Term Loans, all accrued interest thereon, and all accrued fees to
the date of such transfer.
ARTICLE III
Conditions Precedent
Section 3.1 Initial Conditions Precedent.
The obligation of the Lender Parties to make any Term Loan is subject to the
condition precedent that the Administrative Agent shall have received, on or
before the day of the first Term Loan (and, in any event, on or before
October 15, 2008), all of the following, in form and substance satisfactory to
each Lender Party:
     (a) This Agreement, duly executed by the Company, the Administrative Agent
and each of the Lenders.
     (b) The Term Notes, dated the date hereof, properly executed on behalf of
the Company.
     (c) The Fee Letter, properly executed on behalf of the Company.
     (d) A certificate of the secretary or an assistant secretary of the Company
(i) certifying that the execution, delivery and performance of the Loan
Documents and other documents contemplated hereunder have been duly approved by
all necessary action of the Governing Board of the Company, and attaching true
and correct copies of the applicable resolutions granting such approval,
(ii) certifying that attached to such certificate are true and correct copies of
the Organizational Documents of the Company, together with such copies, and
(iii) certifying the names of the officers of the Company who are authorized to
sign the Loan Documents and other documents contemplated hereunder, together
with the true signatures of such officers.
     (e) A certificate of good standing of the Company, dated not more than ten
days before such date.
     (f) A signed copy of an opinion of counsel for the Company, addressed to
the Lenders in substantially the form of Exhibit D hereto.
     (g) All fees required to be paid as of the date hereof under this Agreement
or the Fee Letter.
     (h) Such other documents as the Administrative Agent or the Required
Lenders may reasonably deem necessary or advisable in connection with the
initial Term Loans.
Section 3.2 Conditions Precedent to All Term Loans.
The obligation of the Lender Parties to provide any Term Loan is subject to the
further conditions precedent that on the date of such Term Loan:
     (a) The representations and warranties contained in Article IV are correct
on and as of the date of such Term Loan as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.

-20-



--------------------------------------------------------------------------------



 



     (b) The Borrower has delivered to the Administrative Agent a certificate in
the form of Exhibit F hereto, duly executed by a person authorized to request
Term Loans on behalf of the Borrower.
     (c) No event has occurred and is continuing, or would result from such Term
Loan, which constitutes a Default or an Event of Default.
ARTICLE IV
Representations and Warranties
The Company represents and warrants to the Lenders as follows:
Section 4.1 Corporate Existence and Power.
The Company and its Subsidiaries are each corporations duly incorporated,
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation, and are each duly licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by them makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified (i) will not permanently preclude the Company or any Subsidiary from
maintaining any material action in any such jurisdiction even though such action
arose in whole or in part during the period of such failure, and (ii) will not
result in any other Material Adverse Change. The Company has all requisite power
and authority, corporate or otherwise, to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents.
Section 4.2 Authorization of Borrowing; No Conflict as to Law or Agreements.
The execution, delivery and performance by the Borrower of the Loan Documents,
the borrowings from time to time hereunder, the issuance of the Term Notes, and
the consummation of the transactions herein and therein contemplated, have been
duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of the stockholders of the Borrower, or any
authorization, consent, approval, order, filing, registration or qualification
by or with any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, other than those consents described in
Schedule 4.2, each of which has been obtained and is in full force and effect,
(ii) violate any provision of any law, rule or regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Section 7 of the Exchange Act or any regulation promulgated thereunder) or
of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Organizational Documents of the
Borrower, (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Company or any Subsidiary is a party or by which it or
its properties may be bound or affected, or (iv) result in, or require, the
creation or imposition of any Lien or other charge or encumbrance of any nature
upon or with respect to any of the properties now owned or hereafter acquired by
the Company or any Subsidiary.
Section 4.3 Legal Agreements.
This Agreement and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.

-21-



--------------------------------------------------------------------------------



 



Section 4.4 Subsidiaries.
Schedule 4.4 hereto is a complete and correct list of all Subsidiaries as of the
date of this Agreement and of the percentage of the ownership of the Company or
any other Subsidiary in each as of the date of this Agreement. Except as
otherwise indicated in that Schedule, all shares of each Subsidiary owned by the
Company or by any such other Subsidiary are validly issued and fully paid and
nonassessable.
Section 4.5 Financial Condition.
The Company has heretofore furnished to the Lenders the audited consolidated
financial statements of the Company and its Subsidiaries for the year ended
December 31, 2007, and its unaudited quarterly consolidated financial statements
for the quarter ended June 30, 2008. Those financial statements fairly present
in all material respects the financial condition of the Company on the date
thereof and the results of its operations and cash flows for the period then
ended, and were prepared in accordance with GAAP. The information, exhibits and
reports furnished by the Company to the Lender Parties, taken as a whole, in
connection with the negotiation of or compliance with the Loan Documents did not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
Section 4.6 Adverse Change.
There has been no Material Adverse Change between December 31, 2007 and the date
of this Agreement.
Section 4.7 Litigation.
Except as set forth in Schedule 4.7, there are no actions, suits or proceedings
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any Subsidiary or the properties of the Company or any Subsidiary
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which could reasonably be expected to
effect a Material Adverse Change. Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
effect a Material Adverse Change, the Company knows of no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.5.
Section 4.8 Hazardous Substances.
Except as set forth in Schedule 4.8, to the best of the Company’s knowledge,
(i) neither the Company nor any Subsidiary or other Person has ever caused or
permitted any Hazardous Substance to be disposed of on, under or at any real
property which is operated by the Company or any Subsidiary or in which the
Company or any Subsidiary has any interest, except to the extent that such
disposal can not reasonably be expected to result in a Material Adverse Change;
and (ii) no such real property has ever been used (either by the Company or by
any Subsidiary or other Person) as a dump site or permanent or temporary storage
site for any Hazardous Substance in a manner that could reasonably be expected
to result in a Material Adverse Change.
Section 4.9 Regulation U.
Neither the Company nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Term Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

-22-



--------------------------------------------------------------------------------



 



Section 4.10 Taxes.
The Company and its Subsidiaries have each paid or caused to be paid to the
proper authorities when due all federal, state and local taxes required to be
withheld and paid by them. The Company and its Subsidiaries have each filed all
federal, state and local tax returns which to the knowledge of the officers of
the Company or any Subsidiary are required to be filed, and the Company and its
Subsidiaries have each paid or caused to be paid to the respective taxing
authorities all taxes as shown on said returns or on any assessment received by
it to the extent such taxes have become due, other than taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which the Company or applicable Subsidiary has provided
adequate reserves in accordance with GAAP.
Section 4.11 Burdensome Restrictions.
Neither the Company nor any Subsidiary is a party to or bound by any agreement,
or subject to any restriction in any Organizational Document, or any requirement
of law, which would reasonably be expected to effect a Material Adverse Change.
Neither the Company nor any Subsidiary is a party to any presently effective
agreement that, if entered into after the date hereof, would constitute a breach
of Section 6.7.
Section 4.12 Titles and Liens.
The Company or one of its Subsidiaries has good title to each of the properties
and assets material to the operations of the Company and its Subsidiaries, taken
as a whole, which it purports to own or which are reflected as owned on its
books and records, in each case free and clear of all Liens and encumbrances,
except for Liens and encumbrances permitted by Section 6.1 and covenants,
restrictions, rights, easements and irregularities in title which do not
materially interfere with the business or operations of the Company and its
Subsidiaries taken as a whole.
Section 4.13 ERISA.
No Plan will have an accumulated funding deficiency (as such term is defined in
Section 302 of ERISA) in excess of $10,000,000 as of the last day of the most
recent fiscal year of such Plan ended prior to the date hereof, and no liability
to the Pension Benefit Guaranty Corporation or the Internal Revenue Service in
excess of such amount has been, or is expected by the Company or any Subsidiary
or ERISA Affiliate to be, incurred with respect to any Plan that could become a
liability of the Company or any Subsidiary. Except as disclosed in Company’s
financial statements, neither the Company nor any Subsidiary has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan in
excess of $10,000,000, other than liability for continuation coverage described
in Part 6 of Subtitle B of Title I of ERISA.
Section 4.14 Investment Company Act.
The Borrower is not and will not at any time be an “investment company,” as such
term is defined in the Investment Company Act.
Section 4.15 Solvency.
The Borrower is and, upon the making of any Term Loan will be, Solvent.
Section 4.16 Swap Obligations.
Neither the Company nor any of its Subsidiaries has incurred any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations.

-23-



--------------------------------------------------------------------------------



 



Section 4.17 Insurance.
The properties of the Company and its Subsidiaries are insured with responsible
and reputable insurance companies not Affiliates of the Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company and such Subsidiaries operate.
Section 4.18 Compliance With Laws.
The Company and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
properties, assets and rights, where failure to comply would result in a
Material Adverse Change.
Section 4.19 No Contractual Default.
Neither the Company nor any Subsidiary is in violation of any term of any
contract, agreement, judgment or decree, the violation of which would
(individually or together with all other such violations in existence) result in
a Material Adverse Change.
ARTICLE V
Affirmative Covenants of the Company
So long as any Obligations (other than obligations of indemnification described
in Section 9.5 that are not then due and payable) remain unpaid or any
Commitment shall be outstanding, the Company will comply with the following
requirements, unless the Required Lenders shall otherwise consent in writing:
Section 5.1 Financial Statements.
The Company will deliver to the Administrative Agent and each Lender:
     (a) As soon as available, and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report of the
Company and its Subsidiaries prepared by nationally recognized independent
certified public accountants, which annual report shall include the balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year then ended, all presented on a
consolidated basis in reasonable detail and all prepared in accordance with
GAAP.
     (b) As soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company, the balance
sheet of the Company and its Subsidiaries as at the end of such quarter and
related statements of earnings and cash flows of the Company and its
Subsidiaries for such quarter and for the year to date, in reasonable detail and
prepared on a consolidated basis in accordance with GAAP, subject to year-end
adjustments.
     (c) Concurrent with the delivery of any financial statements under
paragraph (a) or (b), a Compliance Certificate, duly executed by the chief
financial officer or treasurer of the Company.
     (d) Promptly after the sending or filing thereof, copies of all regular and
periodic financial reports which the Company or any Subsidiary shall file with
the SEC or any national securities exchange.
     (e) Immediately after the commencement thereof, notice in writing of all
litigation and of all proceedings before any governmental or regulatory agency
affecting the Company or

-24-



--------------------------------------------------------------------------------



 



any Subsidiary of the type described in Section 4.7 or which seek a monetary
recovery against the Company or any Subsidiary combined in excess of
$10,000,000.
     (f) As promptly as practicable (but in any event not later than five
Business Days) after an officer of the Company obtains knowledge of the
occurrence of any Default or Event of Default, notice of such occurrence,
together with a detailed statement by a responsible officer of the Company of
the steps being taken by the Company to cure the effect of such event.
     (g) Promptly upon becoming aware of any Reportable Event or the occurrence
of a prohibited transaction (as defined in Section 4975 of the Internal Revenue
Code or Section 406 of ERISA) in connection with any Plan or any trust created
thereunder, which could reasonably be expected to result in a liability to
Company or any Subsidiary in excess of $10,000,000, a written notice specifying
the nature thereof, what action the Company has taken, is taking or proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, the Pension Benefit Guaranty Corporation or the
Department of Labor with respect thereto.
     (h) Promptly upon their receipt, copies of (a) all notices received by the
Company, any Subsidiary or ERISA Affiliate of the Pension Benefit Guaranty
Corporation’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan, and (b) all notices received by the Company, any Subsidiary
or any ERISA Affiliate from a Multiemployer Plan concerning the imposition or
amount of withdrawal liability imposed pursuant to Section 4202 of ERISA, which
withdrawal liability individually or in the aggregate exceeds $10,000,000.
     (i) All notices required to be delivered under Section 9.13.
     (j) Such other information respecting the financial condition and results
of operations of the Company or any Subsidiary as any Lender may from time to
time reasonably request.
Section 5.2 Books and Records; Inspection and Examination.
The Company will keep, and will cause each Subsidiary to keep, accurate books of
record and account for itself in which true and complete entries will be made in
accordance with GAAP. Upon request of any Applicable Party, as defined below,
the Company will, and will cause each Subsidiary to, give any representative of
such Applicable Party access to, and permit such representative to examine, copy
or make extracts from, any and all books, records and documents in its
possession (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into primarily for the purpose of
evading the requirements of this Section), to inspect any of its properties
(subject to such physical security requirements as the Company or the applicable
Subsidiary may require) and to discuss its affairs, finances and accounts with
any of its principal officers, all at such times during normal business hours,
upon reasonable notice, and as often as such Applicable Party may reasonably
request. As used in this Section 5.2, “Applicable Party” means (i) so long as
any Event of Default has occurred and is continuing, the Administrative Agent or
any Lender, and (ii) at all other times, the Administrative Agent. The
provisions of this Section 5.2 shall in no way preclude any Lender from
discussing the general affairs, finances and accounts of the Company with any of
its principal officers at such times during normal business hours and as often
as may be agreed to between the Company and such Lender.
Section 5.3 Compliance with Laws.
The Company will, and will cause each Subsidiary to, comply with the
requirements of applicable laws and regulations, the noncompliance with which
would effect a Material Adverse Change. In addition, and without limiting the
foregoing sentence, the Company will (i) ensure, and cause each Subsidiary to

-25-



--------------------------------------------------------------------------------



 



ensure, that no Person who owns a controlling interest in or otherwise controls
the Company or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (ii) not use or permit the use of the proceeds
of any Term Loan to violate any of the foreign asset control regulations of OFAC
or any enabling statute or Executive Order relating thereto, and (iii) comply,
and cause each Subsidiary to comply, with all applicable Bank Secrecy Act
(“BSA”) laws and regulations, as amended.
Section 5.4 Payment of Taxes and Other Claims.
The Company will, and will cause each Subsidiary to, pay or discharge, when due,
(a) all taxes, assessments and governmental charges levied or imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, (b) all federal, state and local taxes
required to be withheld by it, and (c) all lawful claims for labor, materials
and supplies which, if unpaid, might by law become a lien or charge upon any
properties of the Company or any Subsidiary; provided, that neither the Company
nor any Subsidiary shall be required to pay any such tax, assessment, charge or
claim (i) whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which the Company or such Subsidiary
has provided adequate reserves in accordance with GAAP or (ii) where failure to
pay such tax, assessment, charge or claim could not reasonably be expected to
result in a liability in excess of $5,000,000.
Section 5.5 Maintenance of Properties.
The Company will keep and maintain, and will cause each Subsidiary to keep and
maintain, all of its properties necessary or useful in its business in good
condition, repair and working order; provided, however, that nothing in this
Section shall prevent the Company or any Subsidiary from discontinuing the
operation and maintenance of, or disposing of, any of its properties if (i) (A)
such discontinuance or disposition is, in the reasonable judgment of the Company
or that Subsidiary, desirable in the conduct of its business, and (B) no Default
or Event of Default exists at the time of, or will be caused by, such
discontinuance or disposition or (ii) such discontinuance or disposition relates
to obsolete or worn-out property.
Section 5.6 Insurance.
The Company will, and will cause each Subsidiary to, obtain and maintain
insurance with insurers reasonably believed by the Company or such Subsidiary to
be responsible and reputable, in such amounts and against such risks as are
consistent with sound business practice.
Section 5.7 Preservation of Corporate Existence.
The Company will, and will cause each Subsidiary to, preserve and maintain its
corporate existence and all of its rights, privileges and franchises; provided,
however, that neither the Company nor any Subsidiary shall be required to
preserve any of its rights, privileges and franchises or to maintain its
corporate existence if (i) its Governing Board shall reasonably determine that
the preservation or maintenance thereof is no longer desirable in the conduct of
the business of the Company or that Subsidiary, and (ii) no Default or Event of
Default exists upon, or will be caused by, the termination of such right,
privilege, franchise or existence; provided, further, that in no event shall the
foregoing be construed to permit the Company to terminate its corporate
existence.
Section 5.8 Use of Proceeds.
The Company will, and will cause each Subsidiary to, use the proceeds of the
Term Loans for general corporate purposes. The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Term Loans to purchase
or carry any “margin stock” (as defined in Regulation U) or to make any

-26-



--------------------------------------------------------------------------------



 



acquisition of any corporation, limited liability company or other business
entity unless, prior to making such acquisition, the Company or such Subsidiary
shall have obtained written approval from the Governing Board of such entity.
Section 5.9 Delivery of Subsidiary Guaranties.
Concurrent with the designation by the Borrower of any Subsidiary as a
“Designated Subsidiary” under Section 9.2 of the Revolving Credit Agreement, the
Borrower will deliver to the Administrative Agent (i) a guaranty, executed by
such Subsidiary, in form and substance satisfactory to the Administrative Agent,
guarantying payment of the Obligations, (ii) a certificate of the secretary or
other appropriate officer of such Subsidiary, in form and substance satisfactory
to the Administrative Agent, (A) certifying that the execution, delivery and
performance of that guaranty have been duly approved by all necessary action of
the Governing Board of such Subsidiary, and attaching true and correct copies of
the applicable resolutions granting such approval, (B) certifying that attached
to such certificate are true and correct copies of the Organizational Documents
of such Subsidiary, together with such copies, and (C) certifying the names of
the officers of such Subsidiary that are authorized to sign that guaranty; and
(iii) an opinion of counsel to that Subsidiary, opining as to the due execution,
delivery and enforceability of such guaranty, in form and substance satisfactory
to the Administrative Agent.
ARTICLE VI
Negative Covenants
So long as any Obligations (other than obligations of indemnification described
in Section 9.5 that are not then due and payable) remain unpaid or any
Commitment shall be outstanding, the Company agrees that, without the prior
written consent of the Required Lenders:
Section 6.1 Liens.
The Company will not create, incur, assume or suffer to exist any Lien on any of
its assets, now owned or hereafter acquired, and will not permit any Subsidiary
to create, incur, assume or suffer to exist any Lien on any of such Subsidiary’s
assets, now owned or hereafter acquired, except the following:
     (a) Liens for taxes or assessments or other governmental charges to the
extent not required to be paid by Section 5.4.
     (b) Materialmen’s, merchants’, carriers’ worker’s, repairer’s, or other
like liens arising in the ordinary course of business to the extent not required
to be paid by Section 5.4.
     (c) Pledges or deposits to secure obligations under worker’s compensation
laws, unemployment insurance, social security and other similar laws, or to
secure the performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases or to secure statutory obligations or surety or
appeal bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business.
     (d) Zoning restrictions, easements, licenses, restrictions on the use of
real property or minor irregularities in title thereto, which do not materially
impair the use of such property in the operation of the business of the Company
and its Subsidiaries taken as a whole or the value of such property for the
purpose of such business.
     (e) Purchase money Liens upon or in property acquired after the date
hereof, provided that (i) such Lien is created not later than the 120th day
following the acquisition or completion of construction of such property by the
Company or its applicable Subsidiary, and (ii) no such Lien extends or shall
extend to or cover any property of the Company or its Subsidiaries other than
the property then being acquired, fixed improvements then or thereafter erected
thereon and improvements and modifications thereto necessary to maintain such
properties in working order.

-27-



--------------------------------------------------------------------------------



 



     (f) Liens granted by any Acquisition Target prior to the acquisition by the
Company or any Subsidiary of any interest in such Acquisition Target or its
assets, so long as (i) such Lien was granted by the Acquisition Target prior to
such acquisition and not in contemplation thereof, and (ii) no such Lien extends
to any assets of the Company or any Subsidiary other than the assets of the
Acquisition Target and improvements and modifications thereto necessary to
maintain such properties in working order or, in the case of an asset transfer,
the assets so acquired by the Company or the applicable Subsidiary and
improvements and modifications thereto.
     (g) Liens (other than those described in subsection (e)) securing any
indebtedness for borrowed money in existence on the date hereof and listed in
Schedule 6.1 hereto.
     (h) Liens securing any refinancing of indebtedness secured by the Liens
described in paragraphs (e) and (f), so long as the amount of such indebtedness
secured by any such Lien does not exceed the amount of such refinanced
indebtedness immediately prior to the refinancing and such Liens do not extend
to assets other than those encumbered prior to such refinancing and improvements
and modifications thereto.
     (i) Liens granted by any Subsidiary of the Company in favor of the Company
or any wholly-owned Subsidiary of the Company.
     (j) Liens on patents, patent applications, trademarks, trademark
applications, trade names, copyrights, technology and know-how to the extent
such Liens arise from the granting (a) of exclusive licenses with respect to the
foregoing if such licenses relate to either (x) intellectual property which is
immaterial and not necessary for the on-going conduct of the businesses of the
Company and its Subsidiaries or (y) uses that would not materially restrict the
conduct of the on-going businesses of the Company and its Subsidiaries and (b)
of non-exclusive licenses to use any of the foregoing to any Person, in any case
in the ordinary course of business of the Company or any of its Subsidiaries.
     (k) Possessory Liens in favor of lessees or sublessees of properties leased
or subleased by the Company or any of its Subsidiaries to such Persons.
     (l) Liens not otherwise described in this Section 6.1, so long as the
aggregate amount of indebtedness secured by all such Liens does not at any time
exceed 5% of Adjusted Net Worth.
Section 6.2 Priority Debt.
The Company will not, and will not permit any Subsidiary to, create, issue,
assume, guarantee or otherwise incur or in any manner become liable in respect
of any Priority Debt, unless at the time of creation, issuance, assumption,
guarantee or incurrence thereof and after giving effect thereto and to the
application of the proceeds thereof, the aggregate amount of all Priority Debt
would not exceed 20% of Adjusted Net Worth.
Section 6.3 Sale of Assets.
The Company will not, and will not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of all or a Material Part of the Assets of
the Company and its Subsidiaries (whether in one transaction or in a series of
transactions) to any other Person other than (i) in the ordinary course of
business, (ii) any transfer of an interest in accounts or notes receivable on a
limited recourse basis; provided, that (w) such transfer qualifies as a sale
under GAAP, (x) the amount of such financing does not

-28-



--------------------------------------------------------------------------------



 



exceed $100,000,000 in the aggregate after the date of this Agreement, (y) at
least 80% of the proceeds of such transfers are paid in cash and (z) the Company
and its Subsidiaries do not retain a residual liability therefor in excess of
10% of the amount of any such financing, and (iii) dispositions of property no
longer used or useful in the business of the Company or any Subsidiary;
provided, however, that a wholly-owned Subsidiary of the Company may sell,
lease, or transfer all or a substantial part of its assets to the Company or
another wholly-owned Subsidiary of the Company, and the Company or such other
wholly-owned Subsidiary, as the case may be, may acquire all or substantially
all of the assets of the Subsidiary so to be sold, leased or transferred to it,
and any such sale, lease or transfer shall not be included in determining if the
Company and/or its Subsidiaries disposed of a Material Part of the Assets. For
purposes hereof, “Material Part of the Assets” means assets with a net book
value in excess of 10% of the total assets of the Company and its Subsidiaries
on a consolidated basis as determined in accordance with GAAP, as shown on the
most recent balance sheet of the Company and its Subsidiaries available as of
the date of determination.
Section 6.4 Consolidation and Merger.
The Company will not consolidate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation or merger) all or substantially all of the assets
of any other Person; provided, however, that the restrictions contained in this
Section shall not apply to or prevent the consolidation or merger of (a) any
Person with, or a conveyance or transfer of its assets to, the Company so long
as (i) no Default or Event of Default exists at the time of, or will be caused
by, such consolidation, merger, conveyance or transfer, and (ii) the Company
shall be the continuing or surviving corporation, or (b) the merger of a
wholly-owned Subsidiary with the Company, provided that the Company is the
legally surviving entity, or (c) the merger of a wholly-owned Subsidiary with
another wholly-owned Subsidiary.
Section 6.5 Hazardous Substances.
The Company will not, and will not permit any Subsidiary to, cause or permit any
Hazardous Substance to be disposed of in any manner, or on, under or at any real
property which is operated by the Company or any Subsidiary or in which the
Company or any Subsidiary has any interest, if such disposition could reasonably
be expected to result in a Material Adverse Change.
Section 6.6 Restrictions on Nature of Business.
The Company and its Subsidiaries will not engage in any business materially
different from those businesses in which they are presently engaged.
Section 6.7 Restrictive Agreements.
The Company will not, and will not permit any Subsidiary to, enter into any
agreement (excluding this Agreement) limiting the ability of any Subsidiary to
make any payments directly or indirectly to the Company, by way of dividends,
advances, repayments of loans or advances, reimbursements of management and any
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Subsidiary to make any payment, directly or indirectly, to the
Company.
Section 6.8 Transactions with Affiliates.
Neither the Company nor any Subsidiary will make any loan or capital
contribution to, or any other investment in, any Affiliate, or pay any dividend
to any Affiliate, or make any other cash transfer to any Affiliate; provided,
however, that the foregoing shall not prohibit any of the following:

-29-



--------------------------------------------------------------------------------



 



     (a) Transactions made upon fair and reasonable terms no less favorable to
the Company or applicable Subsidiary than would obtain, taking into account all
facts and circumstances, in a comparable arm’s-length transaction with a Person
not an Affiliate.
     (b) Loans or contributions of capital to Subsidiaries, so long as such
transaction (if constituting a sale, lease, assignment, transfer or other
disposition of assets) does not violate Section 6.3 of this Agreement.
Section 6.9 Leverage Ratio.
The Company will not permit its Leverage Ratio, determined as at the end of each
fiscal quarter of the Company, to be greater than 3.50 to 1.
Section 6.10 Fixed Charge Coverage Ratio.
The Company will not permit its Fixed Charge Coverage Ratio, determined as at
the end of each fiscal quarter of the Company, to be less than 2.00 to 1.
Section 6.11 Adjusted Net Worth.
The Company will not permit its Adjusted Net Worth, determined as of the end of
each fiscal quarter of the Company, to be less than the sum of (i) $575,436,400,
plus (ii) an amount equal to 50% of the consolidated net income of the Company
and its Subsidiaries (with no deduction for any quarterly loss) in each fiscal
quarter ending on or after September 30, 2008.
Section 6.12 Investments.
Neither the Company nor any of its Subsidiaries will purchase or hold
beneficially any Investment, except:
     (a) Investments in its Subsidiaries, including investments in connection
with acquisitions.
     (b) Existing investments described on Schedule 6.12.
     (c) Investments in commercial paper of corporations organized under the
laws of the United States or any state thereof maturing in 270 days or less from
the date of issuance which, at the time of acquisition by the Company or any
Subsidiary, is accorded a rating of “A-1” by S&P or “P-1” by Moody’s.
     (d) Investments in direct obligations of the United States of America or
any agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof.
     (e) Investments in certificates of deposit and time deposits maturing
within one year from the date of issuance thereof, either (i) issued by a bank
or trust company organized under the laws of the United States or any state
thereof, Canada or any province thereof, or any member state of the European
Union as of April 30, 2004 (other than Greece), having in each such case
capital, surplus and undivided profits aggregating at least U.S.$100,000,000 (or
the equivalent under local currency), provided that at the time of acquisition
thereof by the Company or a Subsidiary, the senior unsecured long-term debt of
such bank or trust company or of the holding company of such bank or trust
company is rated “A” or better by S&P, or “A2” or better by Moody’s, or
(ii) issued by any bank or trust company organized under the laws of the United

-30-



--------------------------------------------------------------------------------



 



States or any state thereof to the extent that such Investments are fully
insured by the Federal Depository Insurance Corporation.
     (f) Investments in repurchase agreements with respect to any Investment
described in paragraph (d) above entered into with a depository institution or
trust company of the type described in (e) above acting as principal, so long as
such repurchase agreements are by their terms to be performed by the repurchase
obligor and such repurchase agreements are deposited with a bank or trust
company of the type described in clause (e) above.
     (g) Investments in (i) variable rate demand notes of any state of the
United States or any municipality organized under the laws of any state of the
United States or any political subdivision thereof which, at the time of
acquisition by the Company, are accorded either of the two highest ratings by
S&P or Moody’s, Inc., provided that in each such case, such notes permit the
Company to require the issuer thereof to repurchase such notes within not more
than 12 months from the date of acquisition thereof by the Company, and
(ii) notes of any state of the United States or any municipality thereof
organized under the laws of any state of the United States or any political
subdivision thereof which are provided unconditional credit support by, and are
unconditionally putable within a period not to exceed one year from the date of
acquisition thereof by the Company or applicable Subsidiary to financial
institutions rated “A” or better by S&P or Moody’s.
     (h) Investments in (i) preferred stocks which, at the date of acquisition
by the Company or any Subsidiary, are accorded one of the three highest ratings
by S&P or Moody’s or (ii) adjustable rate preferred stock funds rated “A-” or
better by S&P or “A-3” or better by Moody’s.
     (i) Investments by any Foreign Subsidiary in direct obligations of the
country in which such Foreign Subsidiary is organized, in each such case
maturing within 12 months from the date of acquisition thereof by such Foreign
Subsidiary.
     (j) Advances in the form of progress payments, prepaid rent or security
deposits made or incurred in the ordinary course of business.
     (k) Investments of the Company and its Subsidiaries not described in the
foregoing paragraphs (a) through (j), so long as the aggregate amount of all
such Investments shall not at any time exceed the greater of (i) U.S.
$50,000,000 or (ii) 10% of the aggregate amount of the capital stock accounts
(net of treasury stock, at cost) plus (or minus in the case of a deficit) the
surplus and retained earnings of the Company as determined in accordance with
GAAP as at the time of making such Investment.
Section 6.13 Guarantees.
Neither the Company nor any of its Subsidiaries will assume, guarantee, endorse
or otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:
     (a) The endorsement of negotiable instruments by the Company or any of its
Subsidiaries for deposit or collection or similar transactions in the ordinary
course of business.
     (b) Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons in existence on the date hereof
and listed in Schedule 6.13 hereto.

-31-



--------------------------------------------------------------------------------



 



     (c) Contingent obligations (A) of the Company with respect to obligations
of its Subsidiaries and (B) of any of the Company’s Subsidiaries with respect to
obligations of the Company or another such Subsidiary.
     (d) Contingent obligations with respect to surety, appeal and performance
bonds obtained by the Company or any of its Subsidiaries in the ordinary course
of business.
ARTICLE VII
Events of Default, Rights and Remedies
Section 7.1 Events of Default.
“Event of Default”, wherever used herein, means any one of the following events:
     (a) Default in the payment of any principal of any Term Loan when it
becomes due and payable; or default in the payment of any other Obligations when
the same become due and payable and the continuance of such default for five
Business Days.
     (b) Default in the performance, or breach, of any covenant or agreement on
the part of the Company contained in any Financial Covenant or any of
Sections 5.1(f), 6.1 through 6.4, 6.8, 6.12 or 6.13.
     (c) Default in the performance, or breach, of any covenant or agreement of
the Borrower in this Agreement or any other Loan Document (excluding any
covenant or agreement a default in whose performance or whose breach is
elsewhere in this Section specifically dealt with), and the continuance of such
default or breach for a period of 30 days after the Administrative Agent, at the
request of any Lender, has given notice to the Company specifying such default
or breach and requiring it to be remedied.
     (d) Any representation or warranty made by the Borrower in this Agreement
or any other Loan Document or by the Borrower (or any of its officers) in any
certificate, instrument, or statement contemplated by or made or delivered
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect when made.
     (e) The Borrower shall assert that any Loan Documents are not enforceable
in accordance with their terms.
     (f) An Event of Default, as defined in the Revolving Credit Agreement,
shall occur.
     (g) A default in the payment when due (after giving effect to any
applicable grace periods) of principal or interest with respect to any item of
Total Funded Debt of the Company or any of its Subsidiaries (other than any
Obligations or under the Revolving Credit Agreement) if the aggregate amount of
all such items of Total Funded Debt as to which such payment defaults exist is
not less than $10,000,000.
     (h) A default (other than a default described in paragraph (g)) under any
agreement relating to any item of Total Funded Debt of the Company or any
Subsidiary (other than under any of the Loan Documents or the Revolving Credit
Agreement) or under any indenture or other instrument under which any such
agreement has been issued or by which it is governed and the expiration of the
applicable period of grace, if any, specified in such agreement if the effect of
such default is to cause or to permit the holder of such item of Total Funded
Debt (or trustee or agent on behalf of such holder) to cause such item of Total
Funded Debt to come due prior to its

-32-



--------------------------------------------------------------------------------



 



stated maturity (or to cause or to permit the counterparty in respect of a Swap
Contract to elect an early termination date in respect of such Swap Contract);
provided, however, that no Event of Default shall be deemed to have occurred
under this paragraph if the aggregate amount owing as to all such items of Total
Funded Debt as to which such defaults have occurred and are continuing is less
than $10,000,000; provided further that if such default shall be cured by the
Company or such Subsidiary, or waived by the holders of such items of Total
Funded Debt or counterparties in respect of such Swap Contracts, in each case
prior to the commencement of any action under Section 7.2 and as may be
permitted by such evidence of indebtedness, indenture, other instrument, or Swap
Contract, then the Event of Default hereunder by reason of such default shall be
deemed likewise to have been thereupon cured or waived.
     (i) The Company or any Subsidiary shall be adjudicated a bankrupt or
insolvent, or admit in writing its inability to pay its debts as they mature, or
make an assignment for the benefit of creditors; or the Company or any
Subsidiary shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or for all or any substantial part of its
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Company or such Subsidiary, and such
appointment shall continue undischarged for a period of 60 days; or the Company
or any Subsidiary shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction; or any such proceeding shall be instituted (by
petition, application or otherwise) against the Company or any Subsidiary and
shall continue undischarged for 60 days; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Company or any Subsidiary and such
judgment, writ, or similar process shall not be released, vacated, stayed or
fully bonded within 60 days after its issue or levy.
     (j) A petition shall be filed by the Company or any Subsidiary under the
United States Bankruptcy Code naming the Company or that Subsidiary as debtor;
or an involuntary petition shall be filed against the Company or any Subsidiary
under the United States Bankruptcy Code, and such petition shall not have been
dismissed within 60 days after such filing; or an order for relief shall be
entered in any case under the United States Bankruptcy Code naming the Company
or any Subsidiary as debtor.
     (k) A Change of Control shall occur with respect to the Company.
     (l) The rendering against the Company or any Subsidiary of a final
judgment, decree or order for the payment of money if the amount of such
judgment, decree or order, together with the amount of all other such judgments,
decrees and orders then outstanding, less (in each case) the portion thereof
covered by insurance proceeds, is greater than $5,000,000 and if such judgment,
decree or order remains unsatisfied and in effect for any period of 30
consecutive days without a stay of execution.
     (m) Any Plan shall have been terminated as a result of which the Company or
any Subsidiary or ERISA Affiliate has incurred an unfunded liability in excess
of $10,000,000; or a trustee shall have been appointed by an appropriate United
States District Court to administer any Plan or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Plan or to
appoint a trustee to administer any Plan and in either case such action could
reasonably be expected to result in liability to the Company or any Subsidiary
in excess of $10,000,000, or the Company or any Subsidiary or ERISA Affiliate
shall have incurred withdrawal liability in excess of $10,000,000 in respect of
any Multiemployer Plan; or the Company or any Subsidiary or ERISA Affiliate
shall have incurred any joint and several liability

-33-



--------------------------------------------------------------------------------



 



to the Internal Revenue Service or the Department of Labor, or the Company or
any Subsidiary shall have incurred any other liability to the Internal Revenue
Service or the Department of Labor, in excess of $10,000,000 with respect to any
Plan; or any Reportable Event that the Required Lenders may determine in good
faith could reasonably be expected to constitute grounds for the termination of
any Plan by the Pension Benefit Guaranty Corporation, for the appointment by the
appropriate United States District Court of a trustee to administer any Plan or
for the imposition of withdrawal liability with respect to a Multiemployer Plan,
and which, in any such case, could reasonably be expected to result in liability
to Company or any Subsidiary or ERISA Affiliate in excess of $10,000,000, shall
have occurred and be continuing 30 days after written notice to such effect
shall have been given to the Company by the Lenders.
     (n) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any Material Part
of the Assets (as defined in Section 6.3) of the Company and its Subsidiaries.
Section 7.2 Rights and Remedies.
Upon the occurrence of an Event of Default or at any time thereafter until such
Event of Default is waived by the Required Lenders or cured, the Administrative
Agent may, with the consent of the Required Lenders, and shall, upon the request
of the Required Lenders, exercise any or all of the following rights and
remedies:
     (a) The Administrative Agent may, by notice to the Company, declare the
Commitments to be terminated, whereupon the same shall forthwith terminate.
     (b) The Administrative Agent may, by notice to the Company, declare the
entire unpaid principal amount of the Obligations then outstanding, all interest
accrued and unpaid thereon, and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Obligations, all such accrued
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower.
     (c) The Lenders may, without notice to the Borrower and without further
action, apply any and all money owing by any Lender to the Borrower to the
payment of the Obligations then outstanding, including interest accrued thereon,
and of all other sums then owing by the Borrower hereunder. For purposes of this
paragraph (d), “Lender” means the Lenders, as defined elsewhere in this
Agreement, and any participant in the loans made hereunder; provided, however,
that each such participant, by exercising its rights under this paragraph (d),
agrees that it shall be obligated under Section 8.4 with respect to such payment
as if it were a Lender for purposes of that Section.
     (d) The Administrative Agent and the Lenders may exercise any other rights
and remedies available to them by law or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(j) hereof (whether or not such Event of Default also
arises under Section 7.1(i) hereof), the Commitments shall terminate and the
entire unpaid principal amount of the Obligations then outstanding, all interest
accrued and unpaid thereon, and all other amounts payable under this Agreement
shall be immediately due and payable without presentment, demand, protest or
notice of any kind.

-34-



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
Section 8.1 Authorization.
Each Lender and the holder of each Term Note irrevocably appoints and authorizes
the Administrative Agent to act on its behalf to the extent provided herein or
in any document or instrument delivered hereunder or in connection herewith, and
to take such other action as may be reasonably incidental thereto.
Section 8.2 Distribution of Payments and Proceeds.
     (a) After deduction of any costs of collection as hereinafter provided, the
Administrative Agent shall remit to each Lender that Lender’s Percentage of all
payments of principal and interest on the Term Loans that are received by the
Administrative Agent under the Loan Documents. Each Lender’s interest in the
Loan Documents shall be payable solely from payments, collections and proceeds
actually received by the Administrative Agent under the Loan Documents; and the
Administrative Agent’s only liability to the Lenders hereunder shall be to
account for each Lender’s Percentage of such payments, collections and proceeds
in accordance with this Agreement. If the Administrative Agent is ever required
for any reason to refund any such payments, collections or proceeds, each Lender
will refund to the Administrative Agent, upon demand, its Percentage of such
payments, collections or proceeds, together with its Percentage of interest or
penalties, if any, payable by the Administrative Agent in connection with such
refund. The Administrative Agent may, in its sole discretion, make payment to
the Lenders in anticipation of receipt of payment from the Borrower. If the
Administrative Agent fails to receive any such anticipated payment from the
Borrower, each Lender shall promptly refund to the Administrative Agent, upon
demand, any such payment made to it in anticipation of payment from the
Borrower, together with interest for each day on such amount until so refunded
at a rate equal to the Federal Funds Rate for each such date.
     (b) Notwithstanding the foregoing, if any Lender has wrongfully refused to
fund its Percentage of any Borrowing , or if the principal balance of any
Lender’s Obligations is for any other reason less than its Percentage of the
aggregate principal balances of the Lenders’ Obligations then outstanding, the
Administrative Agent may remit all payments received by it to the other Lenders
until such payments have reduced the aggregate amounts owed by the Borrower to
the extent that the aggregate amount owing to such Lender hereunder is equal to
its Percentage of the aggregate amount owing to all of the Lenders hereunder.
The provisions of this paragraph are intended only to set forth certain rules
for the application of payments, proceeds and collections in the event that a
Lender has breached its obligations hereunder and shall not be deemed to excuse
any Lender from such obligations.
Section 8.3 Expenses.
All payments, collections and proceeds received or effected by the
Administrative Agent may be applied, first, to pay or reimburse the
Administrative Agent for all costs, expenses, damages and liabilities at any
time incurred by or imposed upon the Administrative Agent in connection with
this Agreement or any other Loan Document (including but not limited to all
reasonable attorney’s fees, foreclosure expenses and advances made to protect
the security of collateral, if any, but excluding any costs, expenses, damages
or liabilities arising from the gross negligence or willful misconduct of the
Administrative Agent). If the Administrative Agent does not receive payments,
collections or proceeds from the Borrower or its properties sufficient to cover
any such costs, expenses, damages or liabilities within 30 days after their
incurrence or imposition, each Lender shall, upon demand, remit to the
Administrative

-35-



--------------------------------------------------------------------------------



 



Agent its Percentage of the difference between (i) such costs, expenses, damages
and liabilities, and (ii) such payments, collections and proceeds.
Section 8.4 Payments Received Directly by Lenders.
If any Lender or other holder of a Term Note shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise)
on account of principal of or interest on any Term Note other than through
distributions made in accordance with Section 8.2, such Lender or holder shall
promptly give notice of such fact to the Administrative Agent and shall purchase
from the other Lenders or holders such participations in the Obligations held by
them as shall be necessary to cause the purchasing Lender or holder to share the
excess payment or other recovery ratably with each of them; provided, however,
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender or holder, the purchase shall be rescinded
and the purchasing Lender restored to the extent of such recovery (but without
interest thereon).
Section 8.5 Indemnification.
The Administrative Agent shall not be required to do any act hereunder or under
any other document or instrument delivered hereunder or in connection herewith,
or to prosecute or defend any suit in respect of this Agreement or the Term
Notes or any documents or instrument delivered hereunder or in connection
herewith unless indemnified to its satisfaction by the holders of the
Obligations against loss, cost, liability and expense (other than any such loss,
cost, liability or expense attributable to the Administrative Agent’s own gross
negligence or willful misconduct). If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and not commence or cease to do the acts indemnified
against until such additional indemnity is furnished.
Section 8.6 Exculpation.
     (a) The Administrative Agent shall be entitled to rely upon advice of
counsel concerning legal matters, and upon this Agreement, any Loan Document and
any schedule, certificate, statement, report, notice or other writing which it
in good faith believes to be genuine or to have been presented by a proper
person. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall (a) be responsible for any recitals, representations
or warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of this Agreement, any Loan Document, or any
other instrument or document delivered hereunder or in connection herewith,
(b) be responsible for the validity, genuineness, perfection, effectiveness,
enforceability, existence, value or enforcement of any collateral security,
(c) be under any duty to inquire into or pass upon any of the foregoing matters,
or to make any inquiry concerning the performance by the Borrower or any other
obligor of its obligations (it being understood and agreed that the
Administrative Agent shall not be deemed to have knowledge of any Material
Adverse Change, Default or Event of Default unless the Administrative Agent has
received written notice thereof from the Company or any Lender, referring to
this Agreement, describing such Material Adverse Change, Default or Event of
Default), or (d) in any event, be liable as such for any action taken or omitted
by it or them, except for its or their own gross negligence or willful
misconduct. The appointment of Wells Fargo as Administrative Agent hereunder
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Wells Fargo in its individual capacity.
     (b) The term “agent” is used herein in reference to the Administrative
Agent merely as a matter of custom. It is intended to reflect only an
administrative relationship between the Administrative Agent and the other
Lender Parties, in each case as independent contracting parties. However, the
obligations of the Administrative Agent shall be limited to those expressly

-36-



--------------------------------------------------------------------------------



 



set forth herein. In no event shall the use of such term create or imply any
fiduciary relationship or any other obligation arising under the general law of
agency, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
Section 8.7 Administrative Agent and Affiliates.
The Administrative Agent shall have the same rights and powers hereunder in its
individual capacity as any other Lender, and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from and generally
engage in any kind of business with the Borrower as fully as if the
Administrative Agent were not the Administrative Agent hereunder.
Section 8.8 Credit Investigation.
Each Lender acknowledges that it has made its own independent credit decision
and investigation and taken such care on its own behalf as would have been the
case had its Commitment been granted and the Term Loans made directly by such
Lender to the Borrower without the intervention of the Administrative Agent or
any other Lender. Each Lender agrees and acknowledges that the Administrative
Agent makes no representations or warranties about the creditworthiness of the
Company or any other Borrower or other party to this Agreement or with respect
to the legality, validity, sufficiency or enforceability of this Agreement, any
Loan Document, or any other instrument or document delivered hereunder or in
connection herewith.
Section 8.9 Resignation.
The Administrative Agent may resign as such at any time upon at least 30 days’
prior notice to the Company and the Lenders. In the event of any resignation of
the Administrative Agent, the Required Lenders shall as promptly as practicable
appoint a Lender as a successor Administrative Agent; provided, however, that so
long as no Default or Event of Default has occurred and is continuing at such
time, no such successor Administrative Agent may be appointed without the prior
written consent of the Company. If no such successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the resigning Administrative Agent’s giving of
notice of resignation, then the resigning Administrative Agent may, on behalf of
the Lenders, appoint a Lender as a successor Administrative Agent, which shall
be a commercial bank organized under the laws of the United States of America or
of any State thereof. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon be entitled to receive from the prior
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request and the resigning Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any resignation pursuant to this Section, the provisions of this Section
shall inure to the benefit of the retiring Administrative Agent as to any
actions taken or omitted to be taken by it while it was an Administrative Agent
hereunder.
Section 8.10 Assignments.
     (a) Any Lender may, at any time, assign a portion of the Obligations and
Commitment that it holds to an Eligible Lender (an “Applicant”) on any date (the
“Adjustment Date”) selected by such Lender, subject to the terms and provisions
of this Section 8.10. The aggregate principal amount of the Obligations and
Commitment so assigned in any assignment shall be not less than $5,000,000, and
the assigning Lender shall retain at least $5,000,000 of such Obligations and
Commitment for its own account; provided, however, that the foregoing
restriction shall not apply to a Lender assigning its entire Obligations and
Commitment to the

-37-



--------------------------------------------------------------------------------



 



Applicant. Any Lender proposing an assignment hereunder shall give notice of
such assignment to the Administrative Agent and the Company at least ten
Business Days prior to such assignment (unless the Administrative Agent and, so
long as the Company’s consent is required for such assignment, the Company
consent to a shorter period of time). Such notice shall specify the identity of
such Applicant and the Percentage which it proposes that such Applicant acquire
(which Percentage shall be the same for the Commitment and the Obligations held
by the assigning Lender). Except as provided in paragraph (d) below, any
assignment hereunder may be made only with the prior written consent of the
Administrative Agent and the Company; provided, however, that (i) in no event
shall such consent be unreasonably withheld, and (ii) the consent of the Company
shall not be required if a Default or Event of Default has occurred and is
continuing at the time of such assignment.
     (b) Subject to the prior written consent of the Administrative Agent and
the Company (if applicable), to confirm the status of an Applicant as a party to
this Agreement and to evidence the assignment of the applicable portion of the
assigning Lender’s Commitment and Obligations in accordance herewith:

  (i)   the Company, such Lender, such Applicant, and the Administrative Agent
shall, on or before the Adjustment Date, execute and deliver to the
Administrative Agent an Assignment Certificate (provided that, if a Default or
Event of Default has occurred and is continuing on the applicable Adjustment
Date, the assignment will be effective whether the Company signs it or not), in
substantially the form of Exhibit E (an “Assignment Certificate”); and     (ii)
  the Company will, at its own expense and in exchange for the assigning
Lender’s Term Note, execute and deliver to the assigning Lender a new Term Note,
payable to the order of the Applicant in an amount corresponding to the
applicable interest in the assigning Lender’s rights and obligations acquired by
such Applicant pursuant to such assignment, and, if the assigning Lender has
retained interests in such rights and obligations, a new Term Note, payable to
the order of that Lender in an amount corresponding to such retained interests.
Such new Term Notes shall be in an aggregate principal amount equal to the
principal amount of the Term Note to be replaced by such new Term Notes (or, if
less, the Commitment Amount of the assigning Lender prior to giving effect to
such assignment, unless such assignment is made after the Commitment Termination
Date, in which case the aggregate principal amount of the new Term Notes shall
equal the outstanding principal balance of the Term Note to be replaced by such
new Term Notes), shall be dated the effective date of such assignment and shall
otherwise be in the form of the Term Note to be replaced thereby. Such new Term
Notes shall be issued in substitution for, but not in satisfaction or payment
of, the Term Note being replaced thereby; and

Upon the execution and delivery of such Assignment Certificate and such Term
Notes, (a) this Agreement shall deemed to be amended to the extent, and only to
the extent, necessary to reflect the addition of such Additional Lender and the
resulting adjustment of Percentages arising therefrom, (b) the assigning Lender
shall be relieved of all obligations hereunder to the extent of the reduction of
such Lender’s Percentage, and (c) the Additional Lender shall become a party
hereto and shall be entitled to all rights, benefits and privileges accorded to
a Lender herein and in each other document or instrument executed pursuant
hereto and subject to all obligations of a Lender hereunder, including the right
to approve or disapprove actions which, in accordance with the terms hereof,
require the approval of the Required Lenders or all Lenders, and the obligations
to make Term Loans hereunder.

-38-



--------------------------------------------------------------------------------



 



     (c) In order to facilitate the addition of Additional Lenders hereto, the
Company shall (subject to the written agreement of any prospective Additional
Lender to be subject to the confidentiality provisions of Section 8.13) provide
all reasonable assistance requested by each Lender and the Administrative Agent
relating thereto, which shall not require undue effort or expense on the part of
the Company, including, without limitation, the furnishing of such written
materials and financial information regarding the Company and its Subsidiaries
as any Lender or the Administrative Agent may reasonably request, and the
participation by officers of the Company and its Subsidiaries in a meeting or
teleconference call with any Applicant upon the reasonable request upon
reasonable notice of any Lender or the Administrative Agent.
     (d) Without limiting any other provision hereof:

  (i)   each Lender shall have the right at any time upon written notice to the
Company and the Administrative Agent (but without requiring the consent of the
Company or the Administrative Agent) to sell, assign, transfer, or negotiate all
or any part of its Commitment, Obligations, Term Notes, and other rights and
obligations under this Agreement and the Loan Documents to one or more
Affiliates of such Lender, provided that, unless consented to by the Company and
the Administrative Agent (which consent shall not be unreasonably withheld), no
such sale, assignment, transfer or negotiation of Commitment shall relieve the
transferring Lender from its obligations (to the extent such Affiliate does not
fulfill its obligations) hereunder; and     (ii)   each Lender shall have the
right at any time upon written notice to the Company and the Administrative
Agent (but without requiring the consent of the Company or the Administrative
Agent) to sell, assign, transfer, or negotiate all or any part of its
Commitment, Obligations, Term Notes, and other rights and obligations under this
Agreement and the Loan Documents to one or more Lenders, and any such sale,
assignment, transfer or negotiation shall relieve the transferring Lender from
its obligations hereunder to the extent of the obligations so transferred
(except, in any event, to the extent that the Company, any other Lender or the
Administrative Agent has rights against such transferring Lender as a result of
any default by such transferring Lender under this Agreement);

provided, however, that any partial sale, assignment, transfer or negotiation
pursuant to this Section shall be pro rata as to all of the Commitment,
Obligations and Term Loans transferred.
     (e) Simultaneously with any assignment under this Section, the Lender
making such assignment shall pay the Administrative Agent a transfer fee in the
amount of $3,500.
     (f) Notwithstanding any other provision of this Agreement, any Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement and that Lender’s Obligations in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
     (g) The Administrative Agent shall maintain a copy of each Assignment
Certificate delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, principal amount of the Term
Loans by each Lender (the “Register”). The entries in the Register shall be
conclusive, and all of the parties to this Agreement shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any party to this
Agreement from time to time upon reasonable notice.

-39-



--------------------------------------------------------------------------------



 



     (h) Upon its receipt of a duly completed and executed Assignment
Certificate and the transfer fee required by Section 8.10(e), the Administrative
Agent will accept such Assignment Certificate and record the information therein
in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this subsection.
Section 8.11 Participations
Each Lender may grant participations in a portion of its Obligations and
Commitments to any Eligible Lender, upon prior written notice to the
Administrative Agent but without the consent of the Administrative Agent or the
Company, but only so long as the principal amount of the participation so
granted is no less than $5,000,000 (or, if the participant is a Participating
Affiliate, no less than $1,000,000). No holder of any such participation, other
than an Affiliate of such Lender, shall be entitled to require such Lender to
take or omit to take any action hereunder, except that such Lender may agree
with such participant that such Lender will not, without such participant’s
consent, agree to any action described in paragraph (a) of Section 9.2. No
Lender shall, as between the Borrower and such Lender, be relieved of any of its
obligations hereunder as a result of any such granting of a participation. The
Borrower hereby acknowledges and agrees that any participant described in this
Section will, for purposes of Sections 2.13, 2.14 and 2.15 only, be considered
to be a Lender hereunder (provided that such participant shall not be entitled
to receive any more than the Lender selling such participation would have
received had such sale not taken place). For the avoidance of doubt, no
participant will be entitled to the benefits of Section 2.14 unless it complies
with the provisions of Section 2.14(c) as if such participant were a Lender
hereunder.
Section 8.12 Limitation on Assignments and Participations.
Except as set forth in Sections 8.10 and 8.11, no Lender may assign any of its
rights or obligations under, or grant any participation in, any Loan Document or
Commitment.
Section 8.13 Disclosure of Information.
The Lender Parties shall keep confidential (and cause their respective officers,
directors, employees, agents and representatives to keep confidential) all
information, materials and documents furnished by the Company and its
Subsidiaries to the Administrative Agent or the Lenders (the “Disclosed
Information”). Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose Disclosed Information (i) to the Administrative Agent or any
other Lender; (ii) to any Affiliate of any Lender in connection with the
transactions contemplated hereby, provided that such Affiliate has been informed
of the confidential nature of such information; (iii) to legal counsel,
accountants and other professional advisors to the Administrative Agent or such
Lender; (iv) to any regulatory body having jurisdiction over any Lender or the
Administrative Agent; (v) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
governmental agency or authority; (vi) to the extent such Disclosed Information
(A) becomes publicly available other than as a result of a breach of this
Agreement, (B) becomes available to the Administrative Agent or such Lender on a
non-confidential basis from a source other than the Company or a Subsidiary, or
(C) was available to the Administrative Agent or such Lender on a
non-confidential basis prior to its disclosure to the Administrative Agent or
such Lender by the Company or a Subsidiary; (vii) to the extent the Company or
such Subsidiary shall have consented to such disclosure in writing; (viii) to
the extent reasonably deemed necessary by the Administrative Agent or any Lender
in the enforcement of the remedies of the Lender Parties provided under the Loan
Documents; or (ix) in connection with any potential assignment or participation
in the interest granted hereunder, provided that any such potential assignee or
participant shall have executed a confidentiality agreement imposing on such
potential assignee or participant substantially the same obligations as are
imposed on the Lender Parties under this Section 8.13.

-40-



--------------------------------------------------------------------------------



 



Section 8.14 Titles.
The Persons identified on the title page as “Sole Book Runner”, “Arranger”,
“Syndication Agent” and “Documentation Agent” shall have no right, power,
obligation or liability under this Agreement or any other Loan Document on
account of such identification other than those applicable to such Persons in
their capacity (if any) as Lenders. Each Lender acknowledges that it has not
relied, and will not rely, on any Person so identified in deciding to enter into
this Agreement or in taking or omitting any action hereunder.
ARTICLE IX
Miscellaneous
Section 9.1 No Waiver; Cumulative Remedies.
No failure or delay on the part of the Lenders in exercising any right, power or
remedy under the Loan Documents shall operate as a waiver thereof; nor shall any
Lender’s acceptance of payments while any Default or Event of Default is
outstanding operate as a waiver of such Default or Event of Default, or any
right, power or remedy under the Loan Documents; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.
Section 9.2 Amendments, Etc.
No amendment or waiver of any provision of any Loan Document or consent to any
departure by the Borrower therefrom shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by the Administrative Agent
with the consent or at the request of the Required Lenders), and any such waiver
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the foregoing:
     (a) No such amendment or waiver shall be effective to do any of the
following unless signed by each of the Lenders (or by the Administrative Agent
with the consent or at the request of each of the Lenders):

  (i)   Except as set forth in Section 2.8, increase the Commitment Amount of
any Lender.     (ii)   Extend the Commitment Termination Date.     (iii)  
Permit the Borrower to assign its rights under this Agreement.     (iv)   Amend
this Section, the definition of “Required Lenders” in Section 1.1, or any
provision herein providing for consent or other action by all Lenders.     (v)  
Forgive any indebtedness of the Borrower arising under this Agreement or
evidenced by the Term Notes, or reduce the rate of interest or any fees charged
under this Agreement or the Term Notes.     (vi)   Postpone or delay any date
fixed by this Agreement or any other Loan Document for any payment of principal,
interest or other material amounts due to any Lender Party hereunder or under
any other Loan Document.     (vii)   Amend Section 2.7(i) or 8.2(a) in a manner
that would alter the pro rata sharing required thereby.

-41-



--------------------------------------------------------------------------------



 



     (b) No amendment, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document unless
in writing and signed by the Administrative Agent.
     (c) No amendment, modification or (except as provided elsewhere herein)
termination of this Agreement or waiver of any rights of the Borrower or
obligations of any Lender or the Administrative Agent hereunder shall be
effective unless the Borrower shall have consented thereto in writing.
No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.
Section 9.3 Notices.
     (a) Generally. Except as otherwise expressly provided herein, all notices
and other communications hereunder shall be in writing and shall be
(i) personally delivered, (ii) transmitted by registered mail, postage prepaid,
(iii) sent by Federal Express or similar expedited delivery service, or
(iv) transmitted by telecopy, in each case addressed or transmitted by telecopy
to the party to whom notice is being given at its address or telecopier number
(as the case may be) as set forth in Exhibit A or in any applicable Assignment
Certificate; or, as to each party, at such other address or telecopier number as
may hereafter be designated in a notice by that party to the other party
complying with the terms of this Section. All such notices or other
communications shall be deemed to have been given on (w) the date received if
delivered personally, (x) five business days after the date of posting, if
delivered by mail, (y) the date of receipt, if delivered by Federal Express or
similar expedited delivery service, or (z) the date of transmission if delivered
by telecopy, except that notices or requests to the Lenders pursuant to any of
the provisions of Article II shall not be effective as to any Lender until
received by that Lender.
     (b) Use of Platform to Distribute Communications. The Administrative Agent
may make any material delivered by the Borrower to the Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Company or any of its
Subsidiaries, or any other materials or matters relating to any Loan Documents,
or any of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lender Parties by posting such notices on an
electronic delivery system such as DebtX, IntraLinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

-42-



--------------------------------------------------------------------------------



 



Section 9.4 Costs and Expenses.
The Company agrees to pay on demand (i) all costs and expenses incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
administration or amendment of the Loan Documents and the other instruments and
documents to be delivered hereunder and thereunder, and (ii) all costs and
expenses incurred by the Administrative Agent or any Lender in connection with
the workout or enforcement of the Loan Documents and the other instruments and
documents to be delivered hereunder and thereunder; including, in each case,
reasonable fees and out-of-pocket expenses of counsel with respect thereto,
whether paid to outside counsel or allocated to the Administrative Agent or such
Lender by in-house counsel. The Company also agrees to pay and reimburse the
Administrative Agent for all of its out-of-pocket and allocated costs incurred
in connection with each audit or examination conducted by the Administrative
Agent, its employees or agents, which audits and examinations shall be for the
sole benefit of the Lender Parties.
Section 9.5 Indemnification by Borrower.
The Borrower hereby agrees to indemnify each Lender Party and each officer,
director, employee and agent thereof (herein individually each called an
“Indemnitee” and collectively called the “Indemnitees”) from and against any and
all losses, claims, damages, reasonable expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities (all of the foregoing being herein
called the “Indemnified Liabilities”) incurred by an Indemnitee in connection
with or arising out of the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the use of the proceeds of
any Term Loan (including but not limited to any such loss, claim, damage,
expense or liability arising out of any claim that any Environmental Law has
been breached with respect to any activity or property of the Company or its
Subsidiaries), except with respect to taxes, which shall be governed by
Section 2.14, and except for any portion of such losses, claims, damages,
expenses or liabilities incurred solely as a result of the gross negligence or
willful misconduct of the applicable Indemnitee. If and to the extent that the
foregoing indemnity may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
obligations provided for in this Section shall survive any termination of this
Agreement.
Section 9.6 Execution in Counterparts.
This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Document, as the case may be, taken together, shall constitute but one and the
same instrument.
Section 9.7 Binding Effect, Assignment.
The Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lender Parties and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the prior written consent of each of
the Lenders.
Section 9.8 Governing Law.
The Loan Documents shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.

-43-



--------------------------------------------------------------------------------



 



Section 9.9 Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.
Section 9.10 Consent to Jurisdiction.
Each party irrevocably (i) agrees that any suit, action or other legal
proceeding arising out of or relating to this Agreement or any other Loan
Document may be brought in a court of record in Hennepin County in the State of
Minnesota or in the courts of the United States located in such State,
(ii) consents to the jurisdiction of each such court in any suit, action or
proceeding, (iii) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any such courts and any claim that any
such suit, action or proceeding has been brought in an inconvenient forum, and
(iv) agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
Section 9.11 Waiver of Jury Trial.
THE BORROWER AND THE LENDER PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT AND THE TERM NOTES OR THE RELATIONSHIPS ESTABLISHED
HEREUNDER.
Section 9.12 Prior Agreements.
This Agreement and the other Loan Documents and related documents described
herein restate and supersede in their entirety any and all prior agreements and
understandings, oral or written, between the Lenders and the Borrower relating
to the subject matter hereof.
Section 9.13 Recalculation of Covenants Following Accounting Practices Change.
The Company shall notify the Administrative Agent of any Accounting Practices
Change promptly upon becoming aware of the same. Promptly following such notice,
the Company and the Lenders shall negotiate in good faith in order to effect any
adjustments to the Financial Covenants necessary to reflect the effects of such
Accounting Practices Change.
Section 9.14 Headings.
Article and Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
Section 9.15 Nonliability of Lenders.
The relationship between the Borrower on the one hand and the Lenders and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that neither the Administrative Agent nor any
Lender shall have liability to the Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross

-44-



--------------------------------------------------------------------------------



 



negligence or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
Section 9.16 Customer Identification — USA Patriot Act Notice.
The Administrative Agent hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), and the Administrative Agent’s policies and
practices, each Lender is required to obtain, verify and record certain
information and documentation that identifies the Borrower, which information
includes the name and address of the Borrower and such other information that
will allow each Lender to identify the Borrower in accordance with the Act.
[Signature Pages Follow]

-45-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

            SENSIENT TECHNOLOGIES CORPORATION
      By   /s/ John F. Collopy       Name:   John F. Collopy        Title:  
Treasurer     

Signature Page to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
      By   /s/ Mark Halldorson       Name:   Mark H. Halldorson       Title:  
Vice President    

Signature Page to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK
      By   /s/ Stephanie Kline       Name:   Stephanie Kline       Title:  
Senior Vice President    

Signature Page to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
      By   /s/ Todd S. Sturza       Name:   Todd S. Sturza       Title:  
Regional Vice President    

Signature Page to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
     Chicago Branch
      By   /s/ Victor Pierzchalski       Name:   Victor Pierzchalski      
Title:   Authorized Signatory    

Signature Page to Sensient Technologies Corporation Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Commitment Amounts and Addresses
Exhibit B
  Term Note
Exhibit C
  Compliance Certificate
Exhibit D
  Opinion of Borrower’s Counsel
Exhibit E
  Assignment Certificate
Exhibit F
  Borrowing Certificate
Exhibit G
  Designation Certificate
 
   
Schedule 4.2
  Consents
Schedule 4.4
  Subsidiaries
Schedule 4.7
  Litigation
Schedule 4.8
  Environmental Matters
Schedule 6.1
  Liens
Schedule 6.12
  Existing Investments
Schedule 6.13
  Guaranties, Etc.

 